 



Exhibit 10.85
MASTER SERVICES AGREEMENT
Between
STARTEK
And
CINGULAR WIRELESS LLC
For
CALL CENTER SERVICES SUPPORT
V.3
Agreement No: GAMSA-STAR081106-00
Effective Date:10/01/06
 * Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission. An asterisk within brackets denotes omissions.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

1



--------------------------------------------------------------------------------



 



             
2.
  SCOPE OF AGREEMENT     5  
 
            DURING THE TERM OF THIS AGREEMENT, CINGULAR MAY AUTHORIZE STARTEK TO
PERFORM WORK AS SPECIFIED IN A STATEMENT OF WORK (“SOW”) ISSUED BY CINGULAR TO
STARTEK. STARTEK WILL BE SUBJECT TO THE TERMS AND CONDITIONS CONTAINED IN EACH
ORDER AND STARTEK WILL PERFORM THOSE SERVICES IN ACCORDANCE WITH THE TERMS OF
THE ORDER AND THIS AGREEMENT. PRICING SHALL BE BASED ON THOSE RATES NEGOTIATED
FOR EACH SOW.     5  
 
           
3.
  NON-EXCLUSIVE MARKET     5  
 
           
4.
  DEFINITIONS     5  
 
           
5.
  ACCESS     8  
 
           
6.
  AMENDMENTS AND WAIVERS     8  
 
            6.1 THIS AGREEMENT AND ANY SOW PLACED HEREUNDER MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN DOCUMENT SIGNED BY THE AUTHORIZED REPRESENTATIVE OF
BOTH PARTIES; PROVIDED THAT THE PARTIES MAY, MUTUALLY AGREE UPON CHANGES TO THE
SCOPE OF WORK VIA THE CHANGE PROCESS DEFINED IN EXHIBIT 5.     8  
 
           
7.
  ASSIGNMENT     8  
 
           
8.
  CALL FLOW AND SCRIPT APPROVAL     9  
 
            8.1 CINGULAR SHALL BE RESPONSIBLE FOR AND MUST APPROVE SCRIPTS,
ORDER FORMS, AND REPORT FORMATS TO BE USED BY STARTEK FOR SERVICES PROVIDED
PURSUANT TO THIS SOW. IF STARTEK DESIRES ANY CHANGES WHATSOEVER TO THE
AFOREMENTIONED SCRIPTS, FORMS OR FORMATS, THEN STARTEK MUST OBTAIN CINGULAR’S
PRIOR WRITTEN APPROVAL OF SUCH CHANGES     9  
 
           
9.
  CANCELLATION AND TERMINATION     9  
 
           
10.
  COMPLIANCE WITH LAWS     10  
 
           
11.
  CUMULATIVE REMEDIES     10  
 
           
12.
  CONFLICT OF INTEREST     11  
 
           
13.
  CONSTRUCTION AND INTERPRETATION     11  
 
           
14.
  DELIVERY, PERFORMANCE, AND ACCEPTANCE     11  
 
           
16.
  EMERGENCY SUPPORT SERVICE     12  
 
           
17.
  FORCE MAJEURE     13  
 
           
18.
  GOVERNING LAW     13  
 
           
19.
  INDEMNITY     13  
 
           
20.
  INDEPENDENT CONTRACTOR     14  
 
           
21.
  INFORMATION     15  

PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

2



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00

             
22.
  INFRINGEMENT     15  
 
           
23.
  INSURANCE     16  
 
           
25.
  LICENSES AND PATENTS     18  
 
           
26
  LIMITATION OF LIABILITY     18  
 
           
27.
  M/WBE (AND APPENDICES)     18  
 
           
28.
  NON-INTERVENTION     19  
 
           
33.
  PREMISES VISITS     21  
 
            33.1. STARTEK SHALL ALLOW CINGULAR REPRESENTATIVES, AT NO CHARGE, TO
INSPECT THE LOCATIONS WHERE SERVICES ARE PERFORMED FOLLOWING AT LEAST
TWENTY-FOUR (24) HOURS PRIOR NOTICE TO STARTEK. SUCH INSPECTION SHALL INCLUDE,
BUT IS NOT LIMITED TO THE OPPORTUNITY TO OBSERVE THE PERFORMANCE OF THE SERVICES
AND INTERVIEW STARTEK CSR’S WHO PERFORM SERVICES FOR CINGULAR AS WELL AS TO
ANSWER AND/OR MONITOR LIVE CALLS PROVIDED THIS ACTIVITY DOES NOT SIGNIFICANTLY
INTERFERE WITH THE PRIMARY SERVICE ACTIVITY.     21  
 
           
34.
  PROGRAM MANAGEMENT     21  
 
           
35.
  PUBLICITY     22  
 
           
36.
  PURCHASES BY AFFILIATES     22  
 
           
38.
  RECORDS AND AUDITS     23  
 
           
39.
  RELEASES VOID     23  
 
           
40.
  REMOTE SILENT MONITORING     24  
 
           
43.
  RESPONSIBILITIES — CINGULAR     24  
 
            43.1 CINGULAR WILL DEVELOP, MAINTAIN AND UPDATE TRAINING MATERIALS
FOR THE APPLICABLE SOW AND PROVIDE TO STARTEK. CINGULAR MAY REQUEST THAT STARTEK
PROVIDE UPDATES TO THE TRAINING MATERIALS AT THE TRAINING CURRICULUM DEVELOPMENT
RATE SET FORTH IN THE APPROPRIATE SOW AND SUBJECT TO EXHIBIT 5 OF THE AGREEMENT.
CINGULAR IS ALSO RESPONSIBLE FOR THE SPECIFICATIONS. ONE COMPLETE SET OF ALL
REQUIRED SOFTWARE, TECHNICAL NOTES, TECHNICAL DOCUMENTATION AND ALL ADDITIONAL
TRAINING MATERIALS FOR ALL PRODUCTS, AND ALL UPDATES, UPGRADES AND REVISIONS
(COLLECTIVELY THE “TRAINING MATERIALS”) THERETO WILL BE PROVIDED BY CINGULAR TO
STARTEK. ALL SUCH MATERIALS SHALL REMAIN THE PROPERTY OF CINGULAR. ANY STARTEK
MODIFICATION TO THE TRAINING MATERIALS MUST BE APPROVED BY CINGULAR AND SHALL
BECOME PROPERTY OF CINGULAR.     24  
 
           
44.
  RESPONSIBILITIES — STARTEK     25  
 
            45.1 STARTEK SHALL CONDUCT A BACKGROUND CHECK FOR EACH INDIVIDUAL
PROVIDING SERVICES TO CINGULAR TO IDENTIFY WHETHER THE INDIVIDUAL HAS BEEN
CONVICTED OF A FELONY. STARTEK SHALL NOT ASSIGN TO CINGULAR’S PROJECT(S) ANYONE
CONVICTED OF A FELONY OF ANY KIND, OR ANY MISDEMEANOR RELATING TO COMPUTER
SECURITY, THEFT, VIOLENCE, OR FRAUD.     28  

PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

3



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00

              45.2 STARTEK SHALL CONDUCT A DRUG SCREEN, AT CINGULAR’S EXPENSE,
ON ALL INDIVIDUALS PROVIDING SERVICES TO CINGULAR. STARTEK SHALL NOT ASSIGN TO
CINGULAR ANY PERSONNEL WHO FAIL THE DRUG SCREEN.     28  
 
           
46.
  SEVERABILITY     28  
 
           
47.
  SURVIVAL OF OBLIGATIONS     28  
 
           
48.
  STATEMENT OF WORK (SOW)     28  
 
            48.1 THIS AGREEMENT CONTEMPLATES THE FUTURE EXECUTION BY CINGULAR
AND STARTEK OF ONE OR MORE WRITTEN SOW(S). BOTH PARTIES SHALL EXECUTE EACH SOW.
THIS AGREEMENT AND ANY APPLICABLE SOW(S) SHALL COVER ALL TRANSACTIONS BETWEEN
CINGULAR AND STARTEK DURING THE TERM OF THIS AGREEMENT UNLESS THE PARTIES AGREE
OTHERWISE IN WRITING.     28  
 
           
49.
  TAXES     29  
 
           
50.
  TECHNICAL SUPPORT     30  
 
           
51.
  TERM OF AGREEMENT     30  
 
           
52.
  TRAINING     30  
 
           
54.
  WORKMANSHIP     33  
 
           
55.
  WORK DONE BY OTHERS     33  

List of Exhibits (Listed in the Order in which they are attached to this
Agreement)

  •  
Executive Orders and Federal Regulations Exhibit 1

  •  
Security Requirements Exhibit 2
    •  
Cingular Corporate Information Security Policy Compliance by Business Partners,
Vendors, Contractors Exhibit 3

  •  
Monthly Scorecard Exhibit 4

  •  
Management Procedures for Change in Scope Exhibit 5

  •  
Daily Reports From Vendor Exhibit 6

  •  
Prime Supplier MBE/WBE/DVBE Participation Plan

PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

4



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
1. Preamble and Effective Date
This Master Services Agreement (hereinafter “Agreement”), dated as of the 11th
day of August, 2006 (the “Effective Date”) is made by and between Cingular
Wireless LLC, a Delaware limited liability company, with its principal office
located at 5565 Glenridge Connector, Atlanta, Georgia 30342, for the benefit of
itself and its Affiliates (hereinafter “Cingular”), and StarTek USA, Inc., a
Delaware corporation with its principal office located at 44 Cook Street,
Denver, Colorado 80206 (hereinafter “StarTek”).
2. Scope of Agreement
During the term of this Agreement, Cingular may authorize StarTek to perform
work as specified in a Statement of Work (“SOW”) issued by Cingular to StarTek.
StarTek will be subject to the terms and conditions contained in each Order and
StarTek will perform those services in accordance with the terms of the Order
and this Agreement. Pricing shall be based on those rates negotiated for each
SOW.
3. Non-Exclusive Market
It is expressly understood and agreed that this Agreement does not grant StarTek
an exclusive privilege to provide to Cingular any or all Material and Services
of the type described in this Agreement nor requires Cingular to purchase or
license any Materials or Services. It is, therefore, understood that Cingular
may contract with other manufacturers and StarTek for the procurement of
comparable Services and that Cingular may itself perform the Services described
here
4. Definitions.
4.1. “Affiliate” shall mean any entity which is owned or controlled by CINGULAR,
or any partnership, joint venture, consortium or other such entity in which
CINGULAR or its Affiliates have at least a forty percent (40%) ownership
interest. In addition to the foregoing, for purposes of placing Orders with
StarTek pursuant to Section 6, “Purchases by Affiliates” the term “Affiliate”
shall also be deemed to include: (1) entities which own at least a forty percent
(40%) ownership interest in Cingular as well as such entities’ wholly owned
subsidiaries; and (2) any of seven (7) rural telephone companies who are
assignees of portions of Cingular’s FCC license for MTA 006, pursuant to
partitioning rights that were granted such companies as limited partners in
BellSouth Carolinas PCS, L.P.
4.2 “Agreement” shall have the meaning specified in the section called “Entire
Agreement.”
4.3 “Average Handle Time” is defined as the total time a CSR is in talk time
plus after-call wrap time plus hold time divided by the number of calls taken by
that CSR in the measured period of time.
4.4 “Billable Hour” The time between the time a CSR clocks into and clocks out
of Supplier’s time keeping system for the purpose of performing agreed upon work
for Cingular. This time shall include a maximum of fifteen (15) minutes per day
of pre-shift instructions per CSR unless otherwise directed by Cingular. The
Billable Hour does not include time for breaks, lunches, sick time, vacations,
or Supplier sponsored events such as non-Cingular focus groups and non-Cingular
development. Actual time in a Billable Hour for billing purposes is 60 minutes.
-Agreement continues next page-
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

5



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
4.5 “Cancellation or Cancel” means the occurrence by which either party puts an
end to this Agreement or SOW placed under this Agreement for breach by the other
and its effect is the same as that of “Termination” and, except as otherwise
provided for herein, the canceling party also retains any remedy for breach of
the whole Agreement or any unperformed balance.
4.6 “Customer Service Representative” or “CSR” means a StarTek employee who is
contacted by and speaks with Cingular’s customers either via telephone, email or
on-line chat sessions on behalf of Cingular. A CSR provides support, answers
questions and solves problems related to Cingular’s Products or Programs.
4.7 “Information” means all ideas, discoveries, concepts, know-how, trade
secrets, techniques, designs, specifications, drawings, sketches, models,
manuals, samples, tools, computer programs, technical information, and other
confidential business, customer or personnel information or data, whether
provided orally, in writing, or through electronic or other means.
4.8 “Laws” shall have the meaning specified in the section called “Compliance
With Laws.”
4.9 “Liability” means all losses, damages, expenses, costs, penalties, fines,
fees, including reasonable attorneys’ fees and expert witness fees arising from
or incurred in connection with a claim or cause of action related to performance
or omission of acts under this Agreement or any Order, including, but not
limited to, claims or causes of actions brought by third parties.
4.10 “Like Sites” Those locations, both in sourced and outsourced, supporting
same functions, and utilizing Seibel, Axys, Telegence, or CARE.
4.9 “Nesting” means the period after CSRs have completed the classroom training
and are receiving inbound calls in the Production environment with mentoring and
coaching.
4.10 “Occupancy” means the percentage of time the CSR is logged into CMS
handling calls (any and all components of Average Handle Time) plus fifteen
(15) minutes of closed key time per CSR/per day, compared to total time logged
into CMS, and will be defined based on the CMS data elements as followings:
4.11 “Billable Hour” The time between the time a CSR clocks into and clocks out
of Supplier’s time keeping system for the purpose of performing agreed upon work
for Cingular. This time shall include a maximum of fifteen (15) minutes per day
of pre-shift instructions per CSR unless otherwise directed by Cingular. The
Billable Hour does not include time for breaks, lunches, sick time, vacations,
or Supplier sponsored events such as non-Cingular focus groups and non-Cingular
development. Actual time in a Billable Hour for billing purposes is 60 minutes.
4.12 “Product” or “Program” means Cingular’s wireless services and customer
support services related thereto.
4.13 “Production” is defined as the mode when CSR’s, after successfully
completing the proscribed new hire training program, are handling live calls
from Cingular customers.
4.14 “Project” is defined as any effort for which a SOW is created in support of
Cingular.
4.15 “Quality Assessment” is based upon the quality observations outlined in
Section 56 of this Agreement. Total Quality Assessment score is the average of
all observation scores performed within the performance period.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

6



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
4.16 “Service(s)” - means any and all labor or service provided in connection
with this Agreement or an applicable Order, including but not limited to,
consultation, engineering, installation, removal, maintenance, training,
technical support, repair, and programming.
4.17 “Service Level” is defined as the percentage of Cingular’s Customers who
will have access to a live CSR within the specified amount of time, as a
percentage of total calls offered to StarTek’s ACD.
4.18 “Short Call Rate” “ shall mean calls, excluding the TDMA Line Group, which
are less than twenty (20) seconds in length
4.19 “Specs” or “Specifications” mean (i) StarTek’s applicable specifications
and descriptions, including any warranty statements, and (ii) Cingular’s
requirements, specifications, and descriptions specified in, or attached to,
this Agreement or an applicable Order, which shall control over an inconsistency
with StarTek’s specifications and descriptions.
4.20 “Statement of Work” (“SOW”) means such memoranda or other written
communications as may be delivered to StarTek for the purpose of ordering
Services hereunder.
4.21 “Team Leader” means a StarTek employee of supervisory level.
4.22 “Termination” means the occurrence by which either party, pursuant to the
provisions or powers of this Agreement or laws and regulations, puts an end to
this Agreement and/or Orders placed under this Agreement other than for breach.
On “Termination” all executory obligations are discharged, but any right based
on breach of performance survives except as otherwise provided herein.
4.23 “User(s)” means Cingular and its authorized Third Parties, as well as each
of their respective employees, agents, representatives and customers, if any,
who use goods or services relating to, resulting from, or arising out of
Products and/or Services provided by StarTek hereunder.
4.24 “Warm Transfer” is defined as the process of transferring a customer
seeking information to the appropriate resource to assist the customer. During
the call transfer, the transferring CSR will introduce the calling customer to
the receiving CSR and provide a brief overview of the customer
-Agreement continues next page-
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

7



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
5. Access
5.1 When appropriate, StarTek shall have reasonable access to Cingular’s
premises during normal business hours and at such other times as may be agreed
upon by the parties in order to enable StarTek to perform its obligations under
this Agreement. StarTek shall coordinate such access with Cingular’s designated
representative prior to visiting such premises. StarTek insures Cingular that
only persons employed by StarTek or subcontracted by StarTek will be allowed to
enter Cingular’s premises. If Cingular requests StarTek or its Subcontractor to
discontinue furnishing any person provided by StarTek or its Subcontractor from
performing work on Cingular’s premises, StarTek shall immediately comply with
such request. Such person shall leave Cingular’s premises promptly and StarTek
shall not furnish such person again to perform work on Cingular’s premises
without Cingular’s written consent. The parties agree that, where required by
governmental regulations, it will submit satisfactory clearance from the U.S.
Department of Defense and/or other federal, state, or local authorities.
5.2 Cingular may require StarTek or its representatives, including employees and
subcontractors, to exhibit identification credentials or sign a Nondisclosure
Agreement which Cingular may issue in order to gain access to Cingular’s
premises for the performance of Services. If, for any reason, any StarTek
representative is no longer performing such Services, StarTek shall immediately
inform Cingular. Notification shall be followed by the prompt delivery to
Cingular of the identification credentials, if issued by Cingular, or a written
statement of the reasons why said identification credentials cannot be returned.
5.3 StarTek shall insure that its representatives, including employees and
subcontractors will, while on or off Cingular’s premises, perform Services which
(i) conform to the Specifications, (ii) protect Cingular’s Material, buildings,
and structures, (iii) do not interfere with Cingular’s business operations, and
(iv) perform such Services with care and due regard for the safety, convenience,
and protection of Cingular, its employees, and property and in full conformance
with the policies specified in the Cingular Code of Conduct, which prohibits the
possession of a weapon or an implement which can be used as a weapon.
5.4 StarTek shall be responsible for insuring that all persons furnished by
StarTek work harmoniously with all others when on Cingular’s premises.
6. Amendments and Waivers
6.1 This Agreement and any SOW placed hereunder may be amended or modified only
by a written document signed by the authorized representative of both parties;
provided that the parties may, mutually agree upon changes to the scope of work
via the change process defined in Exhibit 5.
7. Assignment
7.1 Cingular may assign this Agreement and its rights and may delegate its
duties under this Agreement either in whole or in part, at any time and without
StarTek’s consent, to any present or future Affiliate or successor company of
Cingular. Cingular shall give StarTek written notice of such assignment or
delegation. The assignment shall not affect nor diminish any rights or duties
that StarTek or Cingular may then or thereafter have as to services ordered by
Cingular before the effective date of the assignment. Written notice to the
StarTek releases and discharges Cingular, to the extent of the assignment, from
all further duties under this Agreement, except with respect to services that
Cingular ordered before the effective date of the assignment.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

8



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
7.2 StarTek must have Cingular’s written consent before StarTek assigns or
otherwise delegates any work it is to perform under this Agreement, in whole or
in part, or assigns any of its rights, interests or obligations hereunder.
StarTek shall deliver to Cingular written notice of StarTek’s intent to assign,
at least thirty (30) days before assignment. Cingular shall consider void any
assignment to which it has not consented, except where StarTek assigns its
rights to receive monies pursuant to this Agreement. In such case, StarTek only
needs to notify Cingular in writing. However, StarTek cannot assign monies due
if StarTek tries to transfer to the assignee any of StarTek’s other rights or
obligations hereunder. StarTek shall not make an assignment that prevents
Cingular from dealing solely and directly with StarTek on all matters pertaining
to this Agreement. Such matters include amending this Agreement and/or settling
amounts due either party by the other hereunder.
8. Call Flow and Script Approval
8.1 Cingular shall be responsible for and must approve scripts, order forms, and
report formats to be used by StarTek for Services provided pursuant to this SOW.
If StarTek desires any changes whatsoever to the aforementioned scripts, forms
or formats, then StarTek must obtain Cingular’s prior written approval of such
changes
9. Cancellation and Termination
9.1 Cancellation
a. If either party fails to cure a material default under this Agreement or
applicable SOW within thirty (30) days after written notice, then, in addition
to all other rights and remedies, the party not in default may Cancel this
Agreement and/or the SOW under which the default occurred. Notwithstanding
anything else in this Agreement, if the material default is a breach of the
Compliance With Laws Section of this Agreement, the party not in default may,
upon providing written notice, Cancel the Agreement immediately. Additional
provisions for Cancellation of SOW(s) hereunder are set forth in this Agreement.
b. If StarTek is the party in default, Cingular may Cancel any SOW which may be
affected by StarTek’s default without any financial obligation or liability on
the part of Cingular whatsoever, except to pay for the value of any Services
retained by Cingular. If Cingular elects to reject any Services, StarTek
promptly refund amounts, if any, previously paid by Cingular for such Services.
9.2 Termination
a. Cingular may Terminate the Agreement, or any SOW in whole or in part, without
any charge, liability or obligation whatsoever, upon 90 day written notice to
StarTek. In such event, or if StarTek Cancels this Agreement or SOW as a result
of Cingular’s failure to cure a material default, Cingular shall pay StarTek its
actual and direct costs incurred to provide the Material sand Services ordered
by Cingular but no more than a percentage of the Services performed, less
reimbursements. If requested, StarTek agrees to substantiate such costs with
proof satisfactory to Cingular. In no event shall Cingular’s liability exceed
the price of any Services Ordered hereunder. After the receipt of Cingular’s
payment for any Services, StarTek shall delivery the physical embodiments, if
any, of such Services. The foregoing statement states the entire liability of
Cingular and StarTek’s sole remedy for Cingular’s Termination, or StarTek’s
Cancellation for material default.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

9



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
9.3 Bankruptcy
a. In addition to all other rights or remedies provided for in this Agreement or
by law, Cingular may immediately cancel this Agreement if: (1) StarTek becomes
insolvent or makes a general assignment for the benefit of creditors;
(2) StarTek admits in writing the inability to pay debts as they mature; (3) Any
court appoints a trustee or receiver with respect to StarTek or any substantial
part of StarTek’s assets; or (4) An action is taken by or against StarTek under
any bankruptcy or insolvency laws or laws relating to the relief of debtors,
including the Federal Bankruptcy Act.
9.4 Partial Cancellation and Termination
a. Where a provision of this Agreement or the applicable Laws permit Cingular to
Terminate or Cancel a SOW, such Termination or Cancellation may, at Cingular’s
option, be either complete or partial. In the case of a partial Termination or
Cancellation Cingular may, at its option, accept a portion of the Materials or
Services covered by a SOW and pay StarTek for such Materials or Services at the
unit prices set forth in such SOW. The right to Cancel a SOW shall also include
the right to Cancel any other related SOW.
9.5 Upon expiration, a Cingular Termination Without Cause or StarTek
Cancellation For Cause (if requested by StarTek), of a SOW, Cingular and StarTek
agree to honor the Full Call Volume Commitments during the notice period with a
3 month ramp down period to follow, where Cingular will provide to StarTek [*]
of the Call Volume Commitment, respectively during the 3 month ramp down. Call
Volume Commitment is defined as the average monthly volume over the preceding
[*] prior to termination notification (but in no case less than any applicable
minimum). Any difference between actual billings and the Call Volume Commitment
shall be billed to and payable by Cingular.
10. Compliance with Laws
10.1 StarTek shall comply with all applicable federal, state, county, and local
rules, including without limitation, all statutes, laws, ordinances, regulations
and codes (“Laws”). StarTek’s obligation to comply with all Laws, include the
procurement of permits, certificates, approvals, inspections, and licenses, when
needed, in the performance of this Agreement. StarTek further agrees to comply
with all applicable Executive and Federal regulations as set forth in “Executive
Orders and Associated Regulations”, a copy of which is attached as the Executive
Orders and Federal Regulations Exhibit and by this reference made a part of this
Agreement. StarTek shall defend, indemnify, and hold Cingular harmless from and
against any Liability that may be sustained by reason of StarTek’s failure to
comply with this section.
11. Cumulative Remedies
11.1 Except as specifically identified as a party’s sole remedy, any rights of
Cancellation, Termination, liquidated damages, or other remedies prescribed in
this Agreement are cumulative and are not exclusive of any other remedies to
which the injured party may be entitled. Neither party shall retain the benefit
of inconsistent remedies.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

10



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
12. Conflict of Interest
12.1 StarTek represents and warrants that no officer, director, affiliate,
employee, or agent of Cingular has been or will be employed, retained or paid a
fee, or otherwise has received or will receive any personal compensation or
consideration, by or from StarTek or any of StarTek’s officers, directors,
employees, or agents in connection with the obtaining, arranging, or negotiation
of this Agreement or other documents entered into or executed in connection with
this Agreement.
13. Construction and Interpretation
13.1 The language of this Agreement shall in all cases be construed simply, as a
whole and in accordance with its fair meaning and not strictly for or against
any party. The parties agree that this Agreement has been prepared jointly and
has been the subject of arm’s length and careful negotiation. Each party has
been given the opportunity to independently review this Agreement with legal
counsel and other consultants, and each party has the requisite experience and
sophistication to understand, interpret, and agree to the particular language of
the provisions. Accordingly, in the event of an ambiguity in or dispute
regarding the interpretation of this Agreement, the drafting of the language of
this Agreement shall not be attributed to either party.
13.2 Article, section, or paragraph headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. The use of the word “include” shall mean “includes, but is not
limited to.” The singular use of words shall include the plural use and vice
versa. Except as otherwise specified, StarTek’s price for Materials and Services
includes the price for all related Materials or Services necessary for Cingular
to use the Materials and/or Services for its intended purpose, as well as all
other StarTek obligations under this Agreement. All obligations and rights of
the parties are subject to modification as the parties may specifically provide
in a SOW. “Services” and “Software” shall be treated as “goods” for purposes of
applying the applicable Uniform Commercial Code. If there is an inconsistency or
conflict between the terms in this Agreement and in a SOW, the terms in the SOW
shall take precedence.
13.3 Whenever any party is entitled to interest under this Agreement, the amount
of interest shall be determined using [*]% per annum, or the highest amount
allowed by law, whichever is lower.
14. Delivery, Performance, and Acceptance
14.1 StarTek acknowledges the competitive telecommunications marketplace in
which CINGULAR operates and understands Cingular’s business requires prompt
provision of Services by the specified Delivery Dates. Therefore, the Parties
agree that all dates for Services are firm, time is of the essence, and StarTek
will complete such Delivery in strict conformance with the Specifications.
15. Disaster Recovery.
15.1 StarTek maintains, and will continue to maintain throughout the Term of
this Agreement, a disaster recovery plan, a business continuity plan and
off-site disaster recovery capabilities that permit StarTek to recover from a
disaster and continue providing services to customers, including Cingular,
within Cingular’s recovery time objective. StarTek shall provide Cingular with
an executive summary or comprehensive description of the current disaster
recovery program and which may be updated from time to time upon notice to
Cingular. StarTek will test the operation and effectiveness of its disaster
recovery plan at least annually. StarTek maintains, and will continue to
maintain throughout the Term of this Agreement, a backup power supply system to
guard against electrical outages. StarTek will provide Cingular an annual
written report of all contingency tests, and, upon Cingular’s request, StarTek
will permit Cingular to observe the performance of such contingency tests. At
Cingular’s request StarTek will participate in Cingular contingency testing.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

11



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
15.2 StarTek shall advise the Cingular Contact and/or Vendor Manager when any
Cingular-provided system is down for more than [*]. StarTek shall provide an
escalation plan with mitigating action in the event of systems disruption to be
approved by Cingular by Services launch.
15.3 StarTek will continue to provide the Services under this Agreement if
Cingular relocates its operations to an interim or substitute facility or
otherwise implements any of its internal disaster recovery plans.
15.4 Failure to comply with this Section constitutes a material breach of this
Agreement.
16. Emergency Support Service
16.1 If any natural disaster or other emergency occurs whereby Service provided
in connection with this Agreement is damaged and such condition materially
affects Cingular’s ability to provide services to its subscribers, StarTek
agrees, at Cingular’s request, to assist Cingular as follows:

  a.  
StarTek will locate backup or replacement Material and provide any necessary
Service.

  b.  
If Material is available from StarTek’s stock, StarTek will ship replacement
Material in manner specified by Cingular within [*] of receipt of Cingular’s
request therefore.

  c.  
When Material required by Cingular is not available from stock for immediate
shipment, StarTek agrees to pursue the following alternative courses of action:

  1.  
Assist Cingular in locating functionally equivalent substitute Material.

  2.  
If requested by Cingular, schedule the repair or new manufacture of Material on
a priority basis. Cingular will indemnify StarTek for any financial obligations
incurred by StarTek as a result of such priority efforts due to contractual
obligations with third parties.

  3.  
Assist Cingular by providing field technical personnel to make temporary
modifications and arrangements to mitigate the effects of out-of-service
conditions. If requested, by Cingular, StarTek will document such efforts and
associated charges.

16.2 StarTek will make available the individual whose title, phone number and
location are listed below to provide assistance and information on a [*]
basis for all of its support service described above:
[Contact]
44 Cook Street
Denver, Colorado 80206
[Contact] Wireless, [Contact] Office
This obligation will survive the expiration, cancellation, or termination of
this Agreement for four (4) years.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

12



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
17. Force Majeure
17.1 Neither party shall be deemed in default of this Agreement or any SOW to
the extent that any delay or failure in the performance of its obligations
results from any cause beyond its reasonable control and without its fault or
negligence, such as acts of God, acts of civil or military authority, embargoes,
epidemics, war, riots, insurrections, fires, explosions, earthquakes, floods, or
strikes (“Force Majeure”).
17.2 If any Force Majeure condition affects StarTek’s ability to perform,
StarTek shall give immediate notice to Cingular and Cingular may elect to
either: (1) Terminate the affected SOW(s) or any part thereof, (2) suspend the
affected SOW(s) or any part for the duration of the Force Majeure condition,
with the option to obtain elsewhere Materials and Services to be furnished under
such SOW(s) and deduct from any commitment under such SOW(s) the quantity of the
Materials and Services obtained or for which commitments have been made
elsewhere or (3) resume performance under such SOW(s) once the Force Majeure
condition ceases, with an option in Cingular to extend any affected Delivery
Date or performance date up to the length of time the Force Majeure condition
endured. Unless Cingular gives written notice within thirty (30) days after
being notified of the Force Majeure condition, option (2) shall be deemed
selected.
18. Governing Law
18.1 THIS AGREEMENT AND PERFORMANCE HEREUNDER SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF GEORGIA EXCLUSIVE OF ITS CHOICE OF LAWS PROVISIONS.
19. Indemnity
19.1 StarTek agrees to indemnify and hold Cingular harmless from any and all
liabilities, causes of action, lawsuits, penalties, claims or demands (including
the costs, expenses and reasonable attorneys’ fees on account thereof) that may
be made by:
a. Anyone for injuries of any kind, including but not limited to personal
injury, death, property damage and theft, resulting from StarTek’s negligent or
willful acts or omissions or those of persons furnished by StarTek, its agents
or subcontractors, or resulting from the use of StarTek’s Goods furnished
hereunder or resulting from StarTek’s failure to perform its obligations
hereunder. The indemnity covers, but is not limited to, claims of any alleged
defect or shortcoming in the design, testing, manufacture, functioning, or use
of the Goods, and claims based or including alleged failure to adequately or
accurately describe or warn about risks of potential injury due to product
design, testing, manufacture, functioning, or use of Goods. This indemnity
covers all claims brought under common law or statute, including but not limited
to strict tort liability, strict products liability, negligence,
misrepresentation, or breach of warranty.
b. Any of either StarTek’s, its agent’s or subcontractor’s employees or former
employees for which StarTek’s, its agents’ or subcontractors’ liability to such
employee or former employee would otherwise be subject to payments under the
Workers’ Compensation laws or an Employer’s Liability policy, premises liability
principles or any other law or form of legal duty or obligation; and
c. Either StarTek’s, its agent’s or subcontractor’s employees or former
employees for Applicants at StarTek’s job site, for any and all claims arising
out of the employment relationship with respect to performing under this
Agreement. This includes, but is not limited to employment discrimination
charges and actions arising under Title VII of The Civil rights Act of 1964, as
amended; The Equal pay Act; The Age Discrimination in Employment Act; as
amended; The Rehabilitation Act; The Americans with Disabilities Act; The Fair
Labor Standards Act; The National Labor Relations Act; and any other applicable
law.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

13



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
19.2 StarTek, at its own expense, shall defend Cingular, at Cingular’s request,
against any such liability, cause of action, penalty, claim, demand,
administrative proceeding or lawsuit, including any in which Cingular is named
as an ‘employer” or “joint Employer” with StarTek. Cingular shall have the right
to control and direct the defense of any such action. Cingular shall notify
StarTek promptly of any written claims or demands against Cingular for which
StarTek is responsible hereunder.
19.3 StarTek agrees to defend Cingular, at no cost or expense to Cingular,
against any such Liability, claim, demand, suit or legal proceeding including
those instigated by a third party to StarTek. Cingular agrees to notify StarTek
within a reasonable time of any written claims or demands against Cingular for
which StarTek is responsible. StarTek shall also (1) keep Cingular fully
informed as to the progress of such defense, and (2) afford Cingular, at its own
expense, an opportunity to participate with StarTek in the defense or settlement
of any such claim.
19.4 The foregoing indemnity shall be in addition to any other indemnity
obligations of StarTek set forth in this Agreement.
20. Independent Contractor
20.1 StarTek hereby represents and warrants to Cingular that:

  a.  
StarTek is engaged in an independent business and will perform all obligations
under this Agreement as an independent contractor and not as the agent or
employee of Cingular;

  b.  
StarTek’s personnel performing Services shall be considered solely the employees
of StarTek and not employees or agents of Cingular;

  c.  
StarTek has and retains the right to exercise full control of and supervision
over the performance of the Services and full control over the employment,
direction, assignment, compensation, and discharge of all personnel performing
the Services;

  d.  
StarTek is solely responsible for all matters relating to compensation and
benefits of all StarTeks’ personnel who perform Services. This responsibility
includes, but is not limited to, (1) timely payment of compensation and
benefits, including, but not limited to, overtime, medical, dental, and any
other benefit, and (2) all matters relating to compliance with all employer
obligations to withhold employee taxes, pay employee and employer taxes, and
file payroll tax returns and information returns under local, state, and federal
income tax laws, unemployment compensation insurance and state disability
insurance tax laws, and social security and Medicare tax laws, and all other
payroll tax laws or similar laws (all collectively hereinafter referred to as
“payroll tax obligations”) with respect to all StarTek personnel providing
Services.

PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

14



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00

  e.  
StarTek will indemnify, defend, and hold Cingular harmless from all Liabilities,
costs, expenses, and claims related to StarTek’s failure to comply with the
immediately preceding paragraph.

21. Information
Information — Cingular
21.1 Any Information furnished to StarTek in connection with this Agreement,
including Information provided under a separate Non Disclosure Agreement in
connection with discussion prior to executing this Agreement, shall remain
Cingular’s property. Unless such Information was previously known to StarTek
free of any obligation to keep it confidential, or has been or is subsequently
made public by Cingular or a third party, without violating a confidentiality
obligation, it shall be kept confidential by StarTek, shall be used only in
performing under this Agreement, and may not be used for other purposes except
as may be agreed upon between StarTek and Cingular in writing. StarTek is
granted no rights or license to such Information. All copies of such
Information, in written, graphic or other tangible form, shall be returned to
Cingular upon the earlier of (i) Cingular’s request or (ii) upon Termination,
Cancellation, or expiration of this Agreement.
Information — StarTek
21.2 Any Information furnished to Cingular under this Agreement shall remain
StarTek’s property. No Information furnished by StarTek to Cingular in
connection with this Agreement shall be considered to be confidential or
proprietary unless it is conspicuously marked as such. If StarTek provides
Cingular with any proprietary or confidential Information which is conspicuously
marked, Cingular shall use the same degree of care to prevent its disclosure to
others as Cingular uses with respect to its own proprietary or confidential
Information. Notwithstanding the preceding sentences, no installation,
operations, repair, or maintenance Information of StarTek which pertains to the
Services which are the subject of this Agreement shall be considered to be
proprietary or confidential, and Cingular may disclose such Information to
others for the purpose of installing, operating, repairing, replacing, removing,
and maintaining the Material for which it was initially furnished.
22. Infringement
22.1 StarTek agrees to indemnify and hold Cingular harmless from and against any
Liability, (including increased damages for willful infringement) that may
result by reason of any infringement, or claim of infringement, of any trade
secret, patent, trademark, copyright, or other proprietary interest of any third
party based on the normal use or installation of any Services furnished to
Cingular, except to the extent that such claim arises from StarTek’s compliance
with Cingular’s detailed instructions. Such exception will not, however, include
any infringement or claim of infringement based upon:

  a.  
products, software, or documentation which are available on the open market; or
    b.  
products, software, or documentation of StarTek’s origin, design or selection.

22.2 StarTek represents and warrants that it has made reasonable independent
investigation to determine the legality of its right provide Services as
specified in this Agreement.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

15



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
22.3 If an injunction or order is obtained against Cingular’s use of any
Service, or, if, in StarTek’s opinion, any Service is likely to become the
subject of a claim of infringement, StarTek will, at its expense:

  a.  
Procure for Cingular the right to continue using the Service; or
    b.  
After consultation with Cingular, replace or modify the Service to make it a
substantially similar, functionally equivalent, non-infringing Service.

22.4 If the Service is purchased or licensed and neither (a) or (b) above is
possible, in addition to Cingular’s other rights, Cingular may cancel the
applicable SOW and require StarTek to remove, or cause the removal and/or return
of, such Material or Service from Cingular’s location and refund any charges
paid by Cingular.
22.5 In no event will Cingular be liable to StarTek for any charges after the
date that Cingular no longer uses any Service because of actual or claimed
infringement.
22.6 StarTek agrees to defend or settle, at its own expense, any action or suit
for which it is responsible under this section. Cingular agrees to notify
StarTek promptly of any claim of infringement and cooperate in every reasonable
way to facilitate the defense. StarTek shall afford Cingular, at its own
expense, an opportunity to participate on an equal basis with StarTek in the
defense or settlement of any such claim.
23. Insurance
23.1 Without limiting any other obligation or liability of StarTek under this
Agreement, StarTek agrees that upon execution of this Agreement and through its
entire effective period, StarTek shall procure and maintain insurance coverage,
at its sole cost and expense, with limits and conditions not less than those
specified below. If excess/umbrella liability policies are in place, they must
follow the form of the underlying liability policy(s).
23.2 Comprehensive or Commercial General Liability Insurance, written on an
occurrence form, including but not limited to premises-operations, broad form
property damage, products/completed operations, contractual liability,
independent contractors, personal injury and advertising injury and liability
assumed under an insured contract, with limits of at least $1,000,000 per
occurrence and $2,000,000 general aggregate (combined single limit).
23.3 Worker’s Compensation Insurance with benefits afforded under the laws of
the state in which the services are to be performed and Employers Liability
insurance with minimum limits of $1,000,000 for Bodily Injury — each accident,
$1,000,000 for Bodily Injury by disease — policy limit and $1,000,000 for Bodily
Injury by disease — each employee.
23.4 Business Automobile Liability including g coverage for owned, hired,
leased, rented and non-owned vehicles of $2,000,000 combined single limit bodily
injury and property damage per occurrence.
23.5 Excess Liability (Umbrella) Insurance with a minimum limit of $5,000,000
per occurrence.
23.6 Professional Liability Insurance covering the effects of errors and
omissions in the performance of professional duties with a minimum limit of
$5,000,000, each occurrence and aggregate (if applicable) associated with work
performed under this Agreement.
23.7 Prior to performing any work, StarTek must obtain the required minimum
insurance and provide Certificate(s) of Insurance to Cingular showing coverage
and limits not less that the minimum amounts shown herein. All policies of
insurance shall contain a waiver of subrogation in favor of Cingular. Cingular
must be listed as an additional insured under the primary and excess insurance
policy(s), with the exception of Workers Compensation and Professional
Liability. The minimum required insurance shall be written by a company licensed
to do business in the state(s) where the work is to be performed at the time the
policies are issued. Cingular requires that companies affording insurance
coverage have an A-VII or better rating, as rated in the A.M. Best Key Ratings
Guide for Property and Casualty Insurance Companies.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

16



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
23.8 All certificates and policies shall include a provision whereby Cingular
must be given thirty (30) days advance written notice of the insurer’s intention
not to renew such policy(ies) or to cancel, replace or alter the same by
reducing required coverage. Such policy shall be primary to any coverage
Cingular may have, independent of this Agreement.
23.9 The StarTek shall also require all subcontractors performing work on the
project or who may enter upon the work site to maintain the same insurance
requirements listed above. Should the insurance policy limits be exhausted or
should the StarTek fail to maintain the required insurance coverage’s, StarTek
is still liable should a loss occur.
24. Invoices and Payment
24.1 Except as otherwise specified in an Order, StarTek shall render an invoice
in duplicate, in arrears on a monthly basis or as otherwise agreed by the
Parties. The invoice shall specify in detail (i) Services provided,
(ii) associated fees, (iii) whether any item is taxable and the amount of tax
per item, (iv) total amount due. The invoice shall also reference the SOW
number. Cingular shall pay StarTek within forty-five (45) days of the date of
receipt of the invoice in accordance with the prices set forth in this Agreement
or in the applicable SOW. Payment for portions of any invoice disputed in good
faith by Cingular may be withheld by Cingular until such nonconformance or
dispute has been resolved. If Cingular disputes any invoice rendered or amount
paid, Cingular shall so notify StarTek within twenty (20) days of date of
invoice. The Parties shall use their best efforts to resolve invoicing and
payment disputes expeditiously. Invoices received by Cingular more than one
(1) year after the performance of Services are untimely and Cingular shall have
no obligation to pay such invoices.
24.2 All claims for money due or to become due from Cingular will be subject to
deduction by Cingular for any setoff counterclaim for money due or to become due
from StarTek, whether under this Agreement or otherwise. StarTek shall pay any
amount due to Cingular that is not so applied against StarTek’s invoices for any
reason to Cingular within thirty (30) days after written demand by Cingular.
24.3 StarTek agrees to accept standard, commercial methods of payment and
evidence of payment obligation including, but not limited to, credit card
payments, purchasing card payments, Cingular’s purchase orders and electronic
fund transfers in connection with the purchase of the Material and Services.
24.4 Invoices detailing production hours and training hours, which will include
a reference to the Agreement and the number of this Order, shall be submitted to
the Cingular Contact listed in each Order and are payable in accordance with the
payment terms set forth in this Agreement.
24.5 Invoices will include detailed documentation including but not limited to
aggregate hours logged via the ACD, hours logged, and indicator for training or
production status. Upon request, StarTek shall provide the information listed
herein with respect to a particular CSR.
24.6 Invoices must be detailed by Program/Region/Line of Business, accompanied
by detailed backup in electronic format. Copies must be provided to respective
Cingular Contacts listed in each SOW.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

17



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
25. Licenses and Patents
25.1 No licenses express or implied, under any patents, copyrights, trademarks,
or other intellectual property rights are granted by Cingular to StarTek under
this Agreement.
26 Limitation of Liability
26.1 No Consequential Damages: Except as provided in Section 40.4, neither party
will be liable to the other party or any third party for any indirect,
consequential, incidental, special losses, or punitive damages, or for loss of
revenue or profit in connection with the performance or failure to perform this
Agreement regardless of whether such liability arises from breach of contract,
tort, or any other theory of liability.
26.2 Limited to Direct Damages: Notwithstanding anything in this Agreement or
otherwise to the contrary (except only as set forth herein in this Section 40),
the sole and exclusive monetary recovery of StarTek and of Cingular against the
other party hereto for any claim, loss or damages in any way related to, or
arising out of, this Agreement or any Services provided or anticipated to be
provided will be limited to such party’s actual, direct damages; provided
further that Section 40.1 does not exclude such direct damages.
26.3 Liability Cap: The aggregate amount of all such damages that arise out of,
or relate to, any and all events and occurrences during the Term will not under
any circumstance exceed the following amount (“Cap Amount”): an amount equal to
the product of [*] the average amount of the monthly fees actually paid by
Cingular to StarTek under the affected SOW (excluding any charges and costs
passed through by StarTek).
26.4 Exceptions to No Consequential Damages and Cap Amount: Neither the
exclusion of consequential damages under Section 40.1 nor the Cap Amount under
Section 40.3 will apply to or limit (a) the Indemnification obligations set
forth in this Agreement, to the extent awarded to the third party claimant or
agreed to in settlement by the Indemnitor and (b) either party’s liability for
any claims of a breach of its Information obligations set forth in Section 24 of
this Agreement (c) failure of either party to comply with Laws pursuant to
Section 30 of this Agreement; or (d) damages directly resulting from either
party’s gross negligence or willful misconduct. Nothing in this Agreement will
preclude either party from seeking injunctive or other equitable relief in any
court of competent jurisdiction, despite the parties’ agreement to arbitrate
disputes. Instead, an annual enhanced liability cap (“Annual Enhanced Cap
Amount”) in an amount equal to the lesser of (i) [*] paid [*] during the
applicable year (excluding any charges and costs passed through by StarTek) or
(ii) [*] will apply to such claims. Notwithstanding the foregoing, the
Indemnification obligations for infringement claims shall not be subject to the
Cap Amount, the Annual Enhanced Cap Amount, or the exclusion for consequential
damages.
26.5 The limitations expressed in the immediately preceding paragraphs shall not
apply to or limit Cingular’s liability for any claims for payment of the full
invoiced amounts that might be due to StarTek or of any applicable minimum
charges; and the limitations expressed in the immediately preceding sentence
shall not preclude either party from seeking injunctive relief. Any cause of
action or claim brought by either party against the other party for breach of
this Agreement, for tortious conduct or for any other cause or claim, must be
commenced within two (2) years after such cause or claim has accrued or shall
thereafter be completely and forever barred.
27. M/WBE (and Appendices)
27.1 StarTek commits to goals for the participation of M/WBE and DVBE firms (as
defined in the Section entitled “MBE/WBE/DVBE Cancellation Clause”) as follows:
[*] annual MBE participation; [*] annual WBE participation; and [*] annual DVBE
participation. These goals apply to all annual expenditures by any entity
pursuant to this Agreement with StarTek.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

18



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
27.2 StarTek MBE/WBE/DVBE participation may be achieved through cost of goods
content, contract specific subcontracting or the use of value-added resellers.
The participation levels identified above will be renegotiated to comply with
any regulatory requirements imposed on CINGULAR.
27.3 Attached hereto and incorporated herein as Appendix 3.22(a) is StarTek’s
completed Participation Plan outlining its M/WBE-DVBE goals and specific and
detailed plans to achieve those goals. StarTek will submit an updated
Participation Plan annually by the first week in January. StarTek will submit
M/WBE-DVBE Results Reports quarterly by the end of the first week following the
close of each quarter, using the form attached hereto and incorporated herein as
Appendix 3.22(b). Participation Plans and Results Reports will be submitted to
the Prime StarTek Results Manager.
28. Non-Intervention
28.1 In connection with the provision of Services by StarTek to Cingular,
StarTek agrees not to influence, directly or indirectly, any regulatory,
legislative, or judicial body so as to prevent, or delay the offering of
Services by Cingular which utilize the Services supplied by StarTek.
29. Non-Solicitation
29.1 For the term of this Agreement and for twelve (12) months following the
expiration, cancellation or termination of this Agreement or of any SOW,
whichever is longer, neither party shall recruit or solicit for employment,
without the prior written consent of the other party, any employee of the other
party; provided, however, that either party may at any time, directly or
indirectly, solicit and hire any employee of the other party after such employee
is released or no longer employed by either party or terminates his employment
with either party without the intention of accepting employment from the other
party, and (2) hire any employee of the other party that responds to an indirect
solicitation (e.g., through a newspaper or trade journal advertisement.
30. Notices
30.1 Except as otherwise provided in this Agreement, or an applicable SOW, all
notices or other communications hereunder shall be deemed to have been duly
given when made in writing and either 1) delivered in person, or 2) when
received, if provided by facsimile transmission or by a recognized overnight
courier or similar delivery service, or 3) when received, if deposited in the
United States Mail, postage prepaid, return receipt requested, and addressed as
follows:

To:  
StarTek USA, Inc.
44 Cook Street
Denver, Colorado 80206
Attn.: Regional VP
FAX NO.: __________________

To:  
Cingular WIRELESS LLC
5565 Glenridge Connector
Atlanta, Georgia 30342
Attn.: Senior Contract Manager for StarTek’s Account
FAX NO.:404-236-6233

PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

19



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00

cc:  
Cingular WIRELESS LLC
5565 Glenridge Connector
Atlanta, Georgia 30342
Attn.: Chief Counsel, Supply Chain
FAX NO.: 404-236-5575

The address to which notices or communications may be given by either party may
be changed by written notice given by such party to the other pursuant to this
paragraph entitled “Notices”.
31. Overdependence of StarTek
31.1 StarTek warrants to Cingular that as of the effective date of this
Agreement StarTek has:
(1) no contractual obligations which would adversely affect StarTek’s
capabilities to perform under this Agreement,
(2) is not involved in any litigation which would adversely affect StarTek’s
ability to perform under this Agreement, and
(3) has all professional licenses which are required to perform under this
Agreement.
31.2 Accordingly, and because Cingular has no way of ascertaining StarTek’s
dependency on Cingular for revenues from sales in proportion to revenues from
StarTek’s other customers, and in order to protect Cingular from a situation in
which StarTek is overly dependent upon Cingular for said sales, StarTek agrees
to release and hold harmless Cingular from any and all claims and liabilities
relating to StarTek’s financial stability, which may result from Cingular’s
termination of any SOW placed under this Agreement, and/or Cingular’s reduced
purchases hereunder, for any reason whatsoever.
32 Ownership of Work Product
32.1 StarTek hereby agrees that Cingular shall own all rights, title and
interest, including but not limited to copyright, patent, trademarks, trade
secrets, and all other intellectual property rights in any and all software,
technical information, specifications, drawings, records, documentation,
creative works, concepts, residual knowledge or data, written, oral or otherwise
arising out of, related to or resulting from this Agreement (“Work Product”).
32.2 StarTek hereby agrees that the Work Product is being developed as a “work
made for hire”, provided the Work Product qualifies as such in accordance with
the United States copyright laws. If, for any reason, StarTek is ever held or
deemed to be the owner of any intellectual property rights set forth herein in
the Work Product, then StarTek hereby irrevocably assigns to Cingular all such
rights, title and interest and agrees to execute all documents necessary to
implement and confirm the letter and intent of this section.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

20



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
32.3 If StarTek or one or more of its employees, consultants, representatives,
subcontractors or agents (collectively called “Associates”) first conceives,
reduces to practice, makes or develops in the course of work performed under
this Agreement, any inventions, discoveries or improvements (collectively called
“Inventions”), StarTek hereby agrees to assign to Cingular all of StarTek’s and
its Associates’ entire right, title and interest in and to such Inventions and
any patents any country may grant thereon.
32.4The Work Product and Inventions are deemed to be Cingular’s Information
hereunder and, except as permitted herein, shall not be used or disclosed by
StarTek without Cingular’s prior written approval. If the Work Product or
Inventions contains materials StarTek or others previously developed, patented
or copyrighted and not developed hereunder, StarTek hereby grants Cingular an
irrevocable, perpetual, world-wide, royalty-free license to use, copy, modify,
distribute, display, perform, import, manufacture, have made, sell, offer to
sell, exploit and sublicense such materials for the purpose of exercising
Buyer’s rights, title and interest in the Work Product and Inventions set forth
herein.
32.5 StarTek hereby agrees to acquire from every individual person, including
but not limited to, employees, subcontractors, agents, Associates,
representatives and other third parties who perform under this Agreement such
assignments, rights and covenants as to assure that Cingular shall receive and
have the ability to maintain all rights, title and interest in the Work Product
and Inventions. StarTek hereby agrees to provide evidence of such duly executed
documents to Cingular upon request.
33. Premises Visits
33.1. StarTek shall allow Cingular representatives, at no charge, to inspect the
locations where Services are performed following at least twenty-four (24) hours
prior notice to StarTek. Such inspection shall include, but is not limited to
the opportunity to observe the performance of the Services and interview StarTek
CSR’s who perform Services for Cingular as well as to answer and/or monitor live
calls provided this activity does not significantly interfere with the primary
Service activity.
34. Program Management
34.1. StarTek shall ensure that Cingular’s Projects have an Assigned team of
StarTek supervisors and operations representatives. “Assigned” personnel shall
mean individuals who will serve as Cingular’s primary points of contact in
connection with the Services to be performed under an SOW.
34.2 At each location StarTek agrees to staff [*] of Cingular’s Project with [*]
recruits [*] to enable best business practices are developed and Performance
Standards are met. The [*] recruits requirement shall be evenly distributed
between the CSR’s, floor supervisors, and the dedicated account management team
at each site. StarTek agrees that all CSR’s assigned to Cingular Program shall
be compensated [*].
34.4 [*]. The Director shall act as the day-to-day liaison with Cingular and
shall be [*] to Cingular’s account. The Director shall be responsible for
ensuring that StarTek is achieving the Performance Standards and will serve as
Cingular’s primary point of contact. Staffing for this dedicated Director will
be revaluated at [*] from the first day of Production in order to assess whether
or not an additional Director is warranted.
34.5 StarTek’s program manager shall monitor daily activity to ensure that
Program goals are met. The program manager shall audit the daily reports before
sending said reports to Cingular daily to assure that accurate reports are
received as noted in Exhibit 6. The program manager shall monitor the CSR’s on
their program, assuring the Quality Assessment standards detailed in Section 57
are met.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

21



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
34.6 StarTek will provide monthly scorecards to the Operations Team and senior
leadership, as outlined in Exhibit 4.
34.7 Program reviews will be conducted [*]. Dates, times and locations will be
set in advance and agreed to by both parties. As a standard practice, StarTek
will engage in continuous process improvement initiatives on behalf of the
Cingular. These initiatives may provide various results, such as strengthening
and improving the delivery of service and/or reducing talk times. The progress
of any and all such initiatives will be a standard part of the quarterly review
process.
34.8 Cingular Vendor Operations will define required daily operational reports
for their respective location. Should Cingular Vendor Operations have a need for
a custom report any cost associated with the creation of such report shall be
borne by Cingular and charged at the Programming rate set forth in the
applicable SOW. StarTek will provide a time and cost estimate and gain approval
from the Cingular Vendor Operations prior to development.
35. Publicity
35.1 StarTek shall not use Cingular’s name or any language, pictures, or symbols
which could, in Cingular’s judgment, imply Cingular’s identity or endorsement by
Cingular or any of its employees in any (a) written, electronic, or oral
advertising or presentation or (b) brochure, newsletter, book, electronic
database, or other written material of whatever nature, without Cingular’s prior
written consent (hereafter “Publicity Matters”). StarTek will submit to Cingular
for written approval, prior to publication, all Publicity Matters that mention
or display Cingular’s name and/or marks or contain language from which a
connection to said name and/or marks may be inferred or implied.
35.2 Furthermore, no license, express or implied, is granted to StarTek for any
trademark, patent, copyright, trade secret or any other intellectual property or
applications therefore which is now or may hereafter be owned by Cingular or any
Cingular Supplier.
36. Purchases by Affiliates
36.1 StarTek agrees that an Affiliate may place a SOW with StarTek which
incorporate the terms and conditions of this Agreement, and that the term
“Cingular” shall be deemed to refer to an Affiliate when an Affiliate places a
SOW with StarTek under this Agreement. If any Affiliate places a SOW under this
Agreement, StarTek and such Affiliate shall separately negotiate the scope of
work, the compensation, and other specifics, as appropriate. An Affiliate will
be responsible for its own obligations, including but not limited to, all
charges incurred in connection with such SOW. The parties agree that nothing in
this Agreement will be construed as requiring Cingular to indemnify StarTek, or
to otherwise be responsible, for any acts or omissions of an Affiliate, nor
shall anything in this Agreement be construed as requiring an Affiliate to
indemnify StarTek, or to otherwise be responsible, for the acts or omissions of
Cingular. For the purposes of determining any applicable volume discounts of
Cingular hereunder and pricing applicable to Cingular and its Affiliates, the
volumes of Cingular and each Affiliate will be aggregated.
37. Quality Assessment
37.1 StarTek will provide enough Quality Assessment (“QA”) agents to CSR’s to
meet the minimum number of observations monthly. Each CSR is monitored a [*]
evaluations per [*] by both QA and Production staff/personnel and other informal
evaluations as agreed upon by the parties based upon individual CSR performance.
Supervisors are required to provide feedback within [*] of the actual call
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

22



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
for review with the CSR’s. Agents needing improvement will receive additional
evaluations via various methods (side by side, additional monitoring, remote
monitoring, double jacking, etc). QA agents will shadow CSR’s while on the call
without the CSR being aware they are being monitored. Calibration sessions
between StarTek QA agents, StarTek supervisors and Cingular representatives will
be held [*] to ensure scoring and feedback to CSR’s is consistent. If StarTek
fails to meet performance criteria described in this Section, StarTek will be
advised of such deficiencies and StarTek will have [*] to bring performance back
to objective’s standards. Cingular and StarTek may mutually agree to modify the
standards upon written agreement signed by both parties.
37.2 Calibrating the scoring for the Quality Assessment Tool will be agreed upon
in writing by Cingular and StarTek within [*] of the mutual execution of the
Agreement.
37.3 Cingular will have the right to request removal of any CSR from performing
the Services. Cingular may exercise this right by notifying StarTek in writing
of Cingular’s desire to remove a particular CSR from its program. Thereafter,
StarTek shall immediately take corrective action. Notwithstanding the foregoing,
if mutually agreed between the parties, StarTek may take corrective action to
remedy the defects in the performance of any CSR(s).
37.4 If, during a CSR observation, StarTek identifies conduct that is not in
conformance with standards (i.e., providing incorrect information to a
Cingular’s customer); StarTek shall immediately intervene with such CSR. As
technology may become available at StarTek’s centers, StarTek shall provide
system capability for Supervisors to instant message CSR’s while conducting
quality observation.
38. Records and Audits
38.1 StarTek agrees that it will:
a. Maintain complete and accurate records related to the Services provided by
StarTek to Cingular, including records of all amounts billable to and payments
made by Cingular in accordance with generally accepted accounting principles and
practices, uniformly and consistently applied in a format that will permit
audit;
b. Retain such records and reasonable billing detail for a period of at least
three (3) years from the date of final payment for Services;
c. Provide reasonable supporting documentation to Cingular concerning any
disputed invoice amount within thirty (30) calendar days after receipt of
written notification of such dispute; and
d. Permit Cingular and its authorized representatives to inspect and audit
during normal business hours the charges invoiced to Cingular. Should Cingular
request an audit, StarTek will make available any pertinent records and files to
Cingular during normal business hours at no additional charge.
39. Releases Void
39.1 Neither party shall require waivers or releases of any personnel or other
representatives of the other in connection with visits to its premises, and no
such releases or waivers shall be pleaded by either party in any action or
proceeding.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

23



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
40. Remote Silent Monitoring
40.1. StarTek will provide unlimited unassisted monitoring to Cingular via
StarTek’s quality monitoring system during hours in which Service is provided.
StarTek shall further use a highly accessible toll-free remote monitoring
function (or option to dial out) by providing remote monitoring for the
performed hours of Services. Cingular and StarTek agree to develop a schedule
for the hosted monitoring sessions. If technically available, StarTek shall make
said function available to Cingular via a computer and modem to allow Cingular
to watch the CSR or operator interact with StarTek’s computer screens.
Cingular’s representatives will be permitted to monitor the performance of the
StarTek’s CSR by auditory technology or through retrieving all non-archived call
recordings and/or data from the switch without notice. Recordings of calls that
have been archived will be accessible through StarTek’s Project Manager within
48 hours of Cingular’s request.
40.2 Quality reports and report summaries as agreed upon by the parties will be
available at Cingular’s request for each CSR.
41. Representatives
41.1 Services performed under this Agreement are subject to contract
administration activities by Cingular’s Representatives. Such activities
include, but are not limited to, monitoring StarTek’s performance, Agreement
interpretation, and amendment, maintenance of Agreement information in
Cingular’s database, inspecting work performed, verifying work completion, and
validating charges rendered on StarTeks invoices. All Services provided by
StarTek under this Agreement are subject to such activities. In addition to or
in lieu of Cingular’s Representative, contract administration activities may be
performed by the individuals designated by Cingular’s Delegate, or as may be
designated by Cingular in writing; provided that any such Cingular’s Delegate
shall be subject to the confidentiality obligations contained herein and
provided such Cingular’s Delegate is not a competitor or Seller.
41.2 Cingular’s Representative shall be the Contract Manager and the Cingular
Contact listed in each SOW.
42. Reports
42.1 StarTek shall render [*] on or before the [*] containing the information
detailed below. Completed reports shall be sent to the Cingular address
specified in the Section entitled “Notices” with a copy to the Cingular
Contact(s) listed in individual SOW(s). The following information shall be
provided for each preceding quarter:
a. Calendar Year-To-Date total dollars invoiced.
43. Responsibilities — Cingular
43.1 Cingular will develop, maintain and update training materials for the
applicable SOW and provide to StarTek. Cingular may request that StarTek provide
updates to the training materials at the training curriculum development rate
set forth in the appropriate SOW and subject to Exhibit 5 of the Agreement.
Cingular is also responsible for the specifications. One complete set of all
required software, technical notes, technical documentation and all additional
training materials for all Products, and all updates, upgrades and revisions
(collectively the “Training Materials”) thereto will be provided by Cingular to
StarTek. All such materials shall remain the property of Cingular. Any StarTek
modification to the Training Materials must be approved by Cingular and shall
become property of Cingular.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

24



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
43.2 Cingular shall be responsible for providing access to StarTek. StarTek
agrees that it shall request from Cingular confidential individual codes
allowing access to Cingular systems (hereinafter, “User IDs”) for personnel
requiring such access. These User IDs must be accurately requested through
Cingular’s process by the second day of training.
43.3 Cingular will provide universal training IDs for each training workstation.
These universal training IDs will provide CSRs in the training environment with
access to all necessary systems for training. StarTek’s trainers will reset the
passwords for the universal training IDs no later than the completion of
training, prior to the StarTek CSRs being placed into the Production environment
43.4 Cingular will provide StarTek with the necessary User IDs [*] following
notification of ID request. Cingular will internally escalate the ID request if
the User IDs are not available within [*] prior to the start of Nesting.
43.5 In the event Cingular does not provide User IDs for StarTek CSRs as set
forth herein or as otherwise mutually agreed upon in writing, CSRs ready for
Nesting shall sign-in under AUX state and Cingular shall be billed at the
applicable tenure Production Rate identified in the appropriate SOW. StarTek
shall be excused from Performance Standards beginning the twenty-first (21st)
day of training through the extended Nesting period as a result of the delayed
receipt of User IDs.
43.6 All names and User IDs of CSRs that have left the Program will be provided
by StarTek to the appropriate personnel within Cingular within two (2) business
days of payroll separation or movement from the Cingular Program supported by
StarTek. Cingular will provide StarTek with ID password re-set capabilities.
Cingular will be responsible for the deactivation of the User IDs and as such,
any unauthorized use of User IDs and passwords are the responsibility of
Cingular after (2) business days from the receipt of deletions requests to
appropriate Cingular personnel from StarTek. Individual User IDs will not be
reused, shared, or transferred to other CSRs within StarTek for any reason,
unless authorized by Cingular in writing. Cingular will provide User IDs with
the appropriate level of authorization to enable the CSRs to fully perform their
job responsibilities. Further, Cingular is responsible for all maintenance costs
associated with User IDs to provide that system changes and maintenance do not
adversely impact CSRs ability to perform as defined within a SOW.
44. Responsibilities — StarTek
44.1 StarTek will provide resources to answer all Customer Inquiries in
accordance with the Performance Standards Outlined in this Agreement and in the
applicable SOW. Customer Inquiries shall occur when a live CSR answers the call,
and not upon the Customer reaching a voice response system.
44.2 StarTek shall take and handle inbound customer inquiries including, but not
limited to, billing statements, adjustments, changes to features/services (e.g.
up-selling services), changes of billing information, save desk (i.e., attempt
to keep customer with the service and any other account maintenance functions)
and other business customer care activities as may be directed by Cingular in
the Specification in support of Cingular’s Program(s) (the “Services”).
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

25



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
44.3 Except as otherwise set forth under “Special Considerations” in a SOW,
StarTek will be responsible for supplying all personnel, facilities, tools,
equipment, services and materials necessary to perform the Services in
accordance with the terms and conditions set forth in this Agreement and in any
SOW(s).
44.4 StarTek shall be responsible for the recruiting, hiring, and attrition
training of required personnel to perform the Services described herein at no
additional charge to Cingular. StarTek shall acquire resources that possess the
appropriate skill sets for the work being performed. Except as set forth herein,
or in “Special Considerations” in a SOW, StarTek shall be responsible for all
costs associated with recruiting and hiring personnel required to perform the
Services.
44.5 If requested by Cingular, StarTek agrees to provide adequate space,
including but not limited to; security access including after hours access,
telephone service, network connectivity to access Cingular applications, at any
facility where the Services are to be performed to accommodate one full-time
Cingular staff member (“Vendor Managers”).
44.6 StarTek will provide necessary hardware and software at StarTek’s site from
the point of demarcation to switch for voice path communications.
44.7 StarTek shall require that personnel with access to Cingular’s network,
systems, property, including information or assets sign an acknowledgement form
documenting that personnel understand and agrees to safeguard against loss,
damage, misuse, or theft of Cingular’s assets or property. StarTek shall
maintain a complete file of all signed acknowledgement forms in accordance with
the “Security Requirements for System or Network Access by Contractors” section
of the Agreement. StarTek’s access to Cingular’s networks, systems, property and
assets shall at all times be subject to the terms and conditions of the
Agreement and any SOW.
44.8. It is StarTek’s responsibility to manage Customer escalations through
StarTek’s management chain. Technical problems shall be forwarded to Cingular
through the normal ticketing process.
44.9. StarTek shall pay [*] to deliver calls to StarTek’s location related to an
SOW. Cingular shall be responsible for other voice and data charges. StarTek
agrees to relinquish ownership at no cost to Cingular of any and all toll-free
numbers associated with the Program to Cingular or another party specified by
Cingular within [*] of Cingular’s request; provided that Cingular is current on
all invoices.
44.10. StarTek agrees to relay to Cingular Contact / Vendor Manager Information
relating to recurring problems, errors or other issues, and the recommended
resolution of said problems, if applicable, discovered or developed in
conjunction with any SOW so that such information may be added to Cingular’s CIQ
customer care application.
44.11 StarTek CSR’s shall add call disposition and record notes to Cingular
billing system, exclusive of wrong numbers, misrouted calls, and disconnected
calls, or unless agreed to in writing by both parties prior to implementing a
program that does not require call tracking.
44.12. StarTek will begin with a [*] and will migrate to a ratio of not more
than [*] as StarTek gains performance and experience with the program.
44.13 StarTek will obtain Cingular’s written permission, which shall not be
unreasonably withheld or delayed, prior to moving or expanding Services location
to another site. The parties acknowledge and agree that any growth under a
particular SOW may need to occur at facilities other than those designated. Each
of StarTek’s locations utilized for delivery of the Services shall be equipped
with telephone systems, computer systems, and various support tools, such as
quality assurance tools, documentation and knowledge bases, to be used in the
delivery of Services subject to this Section.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

26



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
44.14 The foregoing does not apply to changes from one (1) StarTek location to
another in situations involving force majeure or disaster recovery, or where
calls are handled at an additional or another StarTek location because of call
volume, growth of the Program or other Program requirements (e.g. additional
language requirements). In such cases, StarTek shall provide Cingular with two
(2) weeks prior written notice, or notice as soon as reasonably possible. The
parties will work together in good faith to resolve the situation.
-Agreement continues next page-
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

27



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
45. Security
45.1 StarTek shall conduct a background check for each individual providing
Services to Cingular to identify whether the individual has been convicted of a
felony. StarTek shall not assign to Cingular’s project(s) anyone convicted of a
felony of any kind, or any misdemeanor relating to computer security, theft,
violence, or fraud.
45.2 StarTek shall conduct a drug screen, at Cingular’s expense, on all
individuals providing Services to Cingular. StarTek shall not assign to Cingular
any personnel who fail the drug screen.
46. Severability
46.1 If any provision or any part of provision of this Agreement shall be
invalid or unenforceable, such invalidity or non-enforceability shall not
invalidate or render unenforceable any other portion of this Agreement. The
entire Agreement will be construed as if it did not contain the particular
invalid or unenforceable provision(s) and the rights and obligations of the
StarTek and Cingular will be construed and enforced accordingly.
47. Survival of Obligations
47.1 Obligations and rights in connection with this Agreement which by their
nature would continue beyond the Termination, Cancellation or expiration of this
Agreement, including those in the sections entitled “Compliance With Laws,”
“Infringement,” “Indemnity,” “Publicity,” “Severability,” “Information,”
“Independent Contractor,” and “Warranty and Rebates,” will survive the
Termination, Cancellation, or expiration of this Agreement.
48. Statement of Work (SOW)
48.1 This Agreement contemplates the future execution by Cingular and StarTek of
one or more written SOW(s). Both parties shall execute each SOW. This Agreement
and any applicable SOW(s) shall cover all transactions between Cingular and
StarTek during the term of this Agreement unless the parties agree otherwise in
writing.
Each request for Services shall be issued through a SOW which, at a minimum,
shall specify the information outlined below:

  (i)  
A reference to this Agreement and a unique identifying number assigned by
Cingular’s Representative;
    (ii)  
A detailed description of the Services StarTek shall perform;
    (iii)  
A statement defining all deliverables and their associated due dates; if
applicable
    (iv)  
Procedures for acceptance testing, if applicable;
    (v)  
Cingular and StarTek’s contact names, addresses and telephone numbers;
    (vi)  
A list of expenses authorized for reimbursement by Cingular, and an explanation
for each item;
    (vii)  
The maximum total expenditure authorized, meaning either (a) the total dollar
amount authorized under the SOW, or (b) the total time limit for completing the
project under the SOW;
    (viii)  
A statement defining the beginning and ending dates for the work to be
performed;
    (ix)  
Acceptance procedures; and

PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

28



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00

  (x)  
Signatures of representatives authorized by Cingular and StarTek to execute the
SOW.

49. Taxes
49.1 StarTek may invoice Cingular the amount of any federal excise taxes or
state or local sales taxes imposed upon the sale of Material or provision of
Services as separate items, if applicable, listing the taxing jurisdiction
imposing the tax. Installation, labor and other non-taxable charges must be
separately stated. Cingular agrees to pay all applicable taxes to StarTek which
are stated on and at the time the Material or Service invoice is submitted by
StarTek. StarTek agrees to remit taxes to the appropriate taxing authorities.
49.2. StarTek agrees to pay, and to hold Cingular harmless from and against, any
penalty, interest, additional tax, or other charge that may be levied or
assessed as a result of the delay or failure of StarTek, for any reason, to pay
any tax or file any return or information required by law, rule or regulation or
by this Agreement to be paid or filed by StarTek. StarTek agrees to pay and to
hold Cingular harmless from and against any penalty or sanction assessed as a
result of StarTek doing business with any country subject to U.S. trade
restrictions.
49.3 Following the issuance of a SOW, StarTek shall within twenty (20) days (but
in no event later than two (2) weeks before commencement of work under the
applicable SOW) present Cingular a schedule of taxes and fees that StarTek
proposes to collect from Cingular. Upon Cingular’s request, the parties shall
consult with respect to the basis and rates upon which StarTek shall pay any
taxes or fees for which Cingular is obligated to reimburse StarTek under this
Agreement. If Cingular determines that in its opinion any such taxes or fees are
not payable or should be paid on a basis less than the full price or at rates
less than the full tax rate, StarTek shall make payment in accordance with such
determinations and Cingular shall be responsible for such determinations. If
collection is sought by the taxing authority for a greater amount of taxes than
that so determined by Cingular, StarTek shall promptly notify Cingular. StarTek
shall cooperate with Cingular in contesting such determination, but Cingular
shall be responsible and shall reimburse StarTek for any tax, interest, or
penalty in excess of its determination. If Cingular desires to contest such
collection, Cingular shall promptly notify StarTek. If Cingular determines that
in its opinion it has reimbursed StarTek for sales or use taxes in excess of the
amount which Cingular is obligated to reimburse StarTek, Cingular and StarTek
shall consult to determine the appropriate method of recovery of such excess
reimbursements. StarTek shall credit any excess reimbursements against tax
reimbursements or other payments due from Cingular if and to the extent StarTek
can make corresponding adjustments to its payments to the relevant tax
authority. At Cingular’s request, StarTek shall timely file any claims for
refund and any other documents required to recover any other excess
reimbursements, and shall promptly remit to Cingular all such refunds (and
interest) received.
49.4. If any taxing authority advises StarTek that it intends to audit StarTek
with respect to any taxes for which Cingular is obligated to reimburse StarTek
under this agreement, StarTek shall (1) promptly so notify Cingular, (2) afford
Cingular an opportunity to participate on an equal basis with StarTek in such
audit with respect to such taxes and (3) keep Cingular fully informed as to the
progress of such audit. Each party shall bear its own expenses with respect to
any such audit, and the responsibility for any additional tax, penalty or
interest resulting from such audit shall be determined in accordance with the
applicable provisions of this Section. StarTek’s failure to comply with the
notification requirements of this section shall relieve Cingular of its
responsibility to reimburse StarTek for taxes only if StarTek’s failure
materially prejudiced Cingular’s ability to contest imposition or assessment of
those taxes.
49.5 In addition to its rights under subparagraph (d) above with respect to any
tax or tax controversy covered by this Tax Section, Cingular will be entitled to
contest, pursuant to applicable law and tariffs, and at its own expense, any tax
previously billed that it is ultimately obligated to pay. Cingular will be
entitled to the benefit of any refund or recovery of amounts that it had
previously paid resulting from such a contest. StarTek will cooperate in any
such contest, provided that all costs and expenses incurred in obtaining a
refund or credit for Cingular shall be paid by Cingular.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

29



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
49.6 If either Party is audited by a taxing authority or other governmental
entity, the other Party agrees to reasonably cooperate with the Party being
audited in order to respond to any audit inquiries in an appropriate and timely
manner, so that the audit and any resulting controversy may be resolved
expeditiously.
50. Technical Support
50.1 StarTek will provide, [*], full and complete technical assistance to
Cingular for the Services covered by this Agreement, including ongoing technical
support and field service and assistance, provision of technical bulletins and
updated user manuals, and telephone assistance to assist with installation,
operation, maintenance, and problem resolution. The availability or performance
of this technical support will not be construed as altering or affecting
StarTek’s obligations as set forth in the Section entitled “Warranty” or
provided elsewhere in this Agreement. Field service and technical support,
including emergency support (service affecting) will be provided [*]. StarTek
will provide to Cingular and keep current an escalation document that includes
names, titles and telephone numbers, including after-hours telephone numbers, of
StarTek personnel responsible for providing technical support to Cingular.
StarTek will maintain a streamlined escalation process to speed resolution of
reported problems.
51. Term of Agreement
51.1 This Agreement shall commence on the Effective Date and, unless terminated
or canceled as provided in this Agreement, shall remain in effect for three
(3) years (the “Initial Term”).
51.2 After the Initial Term, this Agreement shall continue on a month to month
basis until terminated by either party upon thirty (30) days prior written
notice to the other setting forth the effective date of such termination. The
termination, cancellation or expiration of this Agreement shall not affect the
obligations of either party to the other party pursuant to any Order previously
executed hereunder, and the terms and conditions of this Agreement shall
continue to apply to such Order as if this Agreement had not been terminated or
canceled.
52. Training
52.1 StarTek agrees that the successful performance of the Services as specified
in this Agreement and any applicable SOW’s may require training that is specific
to knowledge transfer to Cingular and Cingular’s personnel who are engaged
hereunder. Such training shall be managed in accordance with the Agreement and
shall be completed at no additional charge to Cingular other than as set forth
in each SOW.
52.2 Any training of StarTek’s personnel for non-Cingular related activities or
purposes will be at no charge to Cingular, including, but not limited to:
trainer’s training time, trainees’ training time, professional fees, general
expenses, materials or other direct or indirect training costs.
52.3 StarTek shall make sufficient copies of the Training Materials provided by
Cingular to train StarTek’s representatives performing Services under this SOW.
All Training Materials shall remain the sole property of Cingular, and shall not
be used for any purpose other than the performance of the Services under this
SOW. StarTek shall not make any changes to the training materials without the
written consent of Cingular.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

30



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
52.4 StarTek agrees to provide initial training of StarTek’s new personnel and
all retraining, ongoing soft-skills training, and customer service training at
the rates set forth in each applicable SOW. If mutually agreed between the
parties, Cingular may provide Cingular trainers for initial train-the-trainer
training programs.
52.5. StarTek must obtain approval in writing from Cingular prior to commencing
training initiatives where the training rate would be applied and prior to
commencing activities that may negatively impact CSR productivity.
52.6 StarTek agrees to provide all attrition training at no additional.
52.7 Cingular will make best effort to provide updates to the Training Materials
and any supplemental/modification training required at least thirty (30) days
before the training is to be delivered within the center to review Training
Materials, train trainers, and schedule training classes.
52.8 Cingular will revise the training agenda to include Training Material
updates as well as on-line updates. Revised agendas shall be provided to StarTek
monthly and will include all supplemental training
52.9 Cingular will provide on-line training via Cingular provided on-line tools.
StarTek shall make sufficient copies of the Training Materials provided by
Cingular to train StarTek’s representatives performing Services under a SOW at
the rate set forth in Exhibit B. All Training Materials shall remain the sole
property of Cingular, and shall not be used for any purpose other than the
performance of the Services under a SOW. StarTek shall not make any changes to
the Training Materials without the written consent of Cingular
52.10 Any additional language requirements will be handled through Exhibit 5 of
the Agreement
52.11 Cingular may provide StarTek with complete functionality access to
Cingular’s University Learning Management System. In the event Cingular does not
provide StarTek with complete functionality access to Cingular University
Learning Management System, StarTek’s training administrator will register CSRs
into the Cingular University Learning Management System, billing tracker, and
administer sign in sheets monthly at the clerical support rate set forth in the
appropriate SOW.
52.12 Cingular may request that StarTek develop Training Materials for
Cingular’s new Products subject to Exhibit 5 of the Agreement at the training
curriculum development rate set forth in the appropriate SOW. All Training
Materials developed by StarTek must be reviewed and approved in writing by
Cingular prior to being used in training StarTek’s representatives performing
the Services. All Training Materials developed by StarTek for Cingular and paid
for by Cingular shall be considered “Work Product” as described in the
Agreement, and shall be the sole property of Cingular.
53. Warranty
53.1 StarTek warrants to Cingular that any Services provided hereunder will be
performed in a first-class, professional manner, in strict compliance with the
Specifications, and with the care, skill and diligence, and in accordance with
the applicable standards, currently recognized in StarTek’s profession or
industry. If StarTek fails to meet applicable professional standards, StarTek
will, without additional compensation, promptly correct or revise any errors or
deficiencies in the Services furnished hereunder.
-Agreement continues next page-
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

31



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
53.2 StarTek represents and warrants that:

  a.  
(i) comply with all federal, state, and local laws, ordinances, regulations and
orders, including, but not limited to, all laws prohibiting harassment or
discrimination of any kind in the workplace and laws relating to health, safety
and the environment and, as applicable, laws applicable to Federal Contractors
with respect to its performance under this Agreement; (ii) file all required
reports relating to such performance (including, without limitation, tax
returns); (iii) pay all filing fees and federal, state and local taxes and
government assessments applicable to StarTek’s business as the same become due;
(iv) pay all amounts required under local, state and federal workers’
compensation acts, disability benefit acts, unemployment insurance acts and
other employee benefit acts when due; (v) maintain in effect during the Term of
this Agreement any and all federal, state and local licenses and permits which
may be required of StarTek to conduct its business, and obtain all permits,
including, but not limited to, fire and environmental necessary under this
Agreement. StarTek shall provide Cingular with such documents and other
supporting materials as Cingular may reasonably request to evidence StarTek’s
continuing compliance with this Section. Cingular will not be responsible for
any of the payments, obligations, taxes or benefits set forth in this Section.

  b.  
There are no actions, suits, or proceedings, pending or threatened, which will
have a material adverse effect on StarTek’s ability to fulfill its obligations
under this Agreement;

  c.  
StarTek will immediately notify Cingular if, during the term of this Agreement,
StarTek becomes aware of any action, suit, or proceeding, pending or threatened,
which may have a material adverse effect on StarTek’s ability to fulfill the
obligations under this Agreement or any SOW;

  d.  
StarTek has all necessary skills, rights, financial resources, and authority to
enter into this Agreement and related SOW(s), including the authority to provide
or license the Services;

  e.  
The Services will not infringe any patent, copyright, or other intellectual
property;

  f.  
No consent, approval, or withholding of objection is required from any entity,
including any governmental authority with respect to the entering into or the
performance of this Agreement or any SOW;
    g.  
The Services will be provided free of any lien or encumbrance of any kind;

  h.  
StarTek will be fully responsible and liable for all acts, omissions, and Work
performed by any of its representatives, including any subcontractor;

  i.  
All representatives, including subcontractors, will strictly comply with the
provisions specified in this Agreement and any SOW; and,

  j.  
StarTek will strictly comply with the terms of this Agreement or SOW, including
those specified in any Exhibits or Appendices thereto.

53.3 warranties will survive inspection, Acceptance, payment and use. These
warranties will be in addition to all other warranties, express, implied or
statutory. StarTek will defend, indemnify and hold Cingular harmless from and
against all Liabilities for a breach of these warranties.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

32



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
-Agreement continues next page-
53.4 If at any time during the warranty period for Services, Cingular believes
there is a breach of any warranty Cingular will notify StarTek setting forth the
nature of such claimed breach. StarTek shall promptly investigate such claimed
breach and shall either (i) provide Information satisfactory to Cingular that no
breach of warranty in fact occurred, or (ii) at no additional charge to
Cingular, promptly use its best efforts to take such action as may be required
to correct such breach.
53.5 If a breach of warranty has not been corrected within a commercially
reasonable time, or if two (2) or more breaches of warranty occur in any sixty
(60) day period, Cingular may Cancel the applicable SOW.
54. Workmanship
54.1 The services to be provided by StarTek under this Agreement shall proceed
with promptness and shall be executed to Cingular’s satisfaction in accordance
with the highest professional standards in the field. StarTek shall remove from
the work, at Cingular’s request, any employee furnished by StarTek who is
deemed, in Cingular’s opinion, to be incompetent, incapable, uncooperative, or
otherwise unacceptable in the execution of the work to be performed under this
Agreement. Such a request shall not be deemed a request that such employee be
disciplined or discharged, nor shall it be deemed to be an adverse reflection on
the character or abilities of such employee.
55. Work Done By Others
55.1 If any part of StarTek’s work is dependent upon services performed by
others, StarTek shall inspect and promptly report to Cingular any defect that
renders such other services unsuitable for StarTek’s proper performance.
StarTek’s silence shall constitute approval of such other services as fit,
proper and suitable for StarTek’s performance of its work. All obligations
hereunder and to any SOW(s) shall remain in full force and effect with respect
to any subcontracted parties.
56. Entire Agreement
56.1 The terms contained in this Agreement, and any SOW’s, including all
appendices and subordinate documents attached to or referenced in the Agreement
or any SOW’s, will constitute the entire integrated Agreement between StarTek
and Cingular with regard to the subject matter herein. This Agreement will
supersede all prior oral and written communications, agreements, and
understandings of the parties, if any, with respect hereto. Acceptance of
Material or Services, payment or any inaction by Cingular shall not constitute
Cingular’s consent to or acceptance of any additional or different terms from
that stated in this Agreement, except for terms in a SOW placed by Cingular and
signed by both Parties. Estimates furnished by Cingular shall not constitute
commitments.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

33



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date by their duly authorized representatives:

              [Supplier]   CINGULAR WIRELESS LLC
On behalf of itself and its Affiliates
 
           
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           

PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

34



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
Exhibit 1
Executive Orders and Federal Regulations
Work under this Agreement may be subject to the provisions of certain Executive
Orders, federal laws, state laws, and associated regulations governing
performance of this contract including, but not limited to: Executive Order
11246, Executive Order 11625, Executive Order 11701, and Executive Order 12138,
Section 503 of the Rehabilitation Act of 1973 as amended and the Vietnam Era
Veteran’s Readjustment Assistance Act of 1974. To the extent that such Executive
Orders, federal laws, state laws, and associated regulations apply to the work
under this Agreement, and only to that extent, Supplier (also referred to as
“Supplier”) agrees to comply with the provisions of all such Executive Orders,
federal laws, state laws, and associated regulations, as now in force or as may
be amended in the future, including, but not limited to the following:
1. EQUAL EMPLOYMENT OPPORTUNITY DUTIES AND PROVISIONS OF GOVERNMENT SUPPLIERS
In accordance with 41 C.F.R.§60-1.4(a), the parties incorporate herein by this
reference the regulations and contract clauses required by that section,
including but not limited to, Supplier’s agreement that it will not discriminate
against any employee or applicant for employment because of race, color,
religion, sex, or national origin. The Supplier will take affirmative action to
ensure that applicants are employed, and that employees are treated during
employment, without regard to their race, color, religion, sex, or national
origin.
2. AGREEMENT OF NON SEGREGATED FACILITIES
In accordance with 41 C.F.R. §60-1.8, Supplier agrees that it does not and will
not maintain or provide for its employees any facilities segregated on the basis
of race, color, religion, sex, or national origin at any of its establishments,
and that it does not and will not permit its employees to perform their services
at any location, under its control, where such segregated facilities are
maintained. The term “facilities” as used herein means waiting rooms, work
areas, restaurants and other eating areas, time clocks, rest rooms, wash rooms,
locker rooms and other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment areas, transportation, and housing
facilities provided for employees; provided, that separate or single-user
restroom and necessary dressing or sleeping areas shall be provided to assure
privacy between the sexes.
3. AGREEMENT OF AFFIRMATIVE ACTION PROGRAM
Supplier agrees that it has developed and is maintaining an Affirmative Action
Plan as required by 41 C.F.R. §60-1.4(b).
*Note- This note will serve for highlighted area 3&5. StarTek is not required by
law to meet any of these outlined expectations. We will require that the needed
verbiage be added by Cingular that deflects these requirements before signing
this document.
4. AGREEMENT OF FILING
Supplier agrees that it will file, per current instructions, complete and
accurate reports on Standard Form 100 (EE0-1), or such other forms as may be
required under 41 C.F.R.§60-1.7(a).
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

35



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
5. AFFIRMATIVE ACTION FOR HANDICAPPED PERSONS AND DISABLED VETERANS, VETERANS OF
THE VIETNAM ERA.
In accordance with 41 C.F.R.§60-250.20, and 41 C.F.R.§60-741.20, the parties
incorporate herein by this reference the regulations and contract clauses
required by those provisions to be made a part of government contracts and
subcontracts.
6. Executive Order 13201 Compliance
In accordance with 29 C.F.R. Part 470.2(b) the parties incorporate by reference
the regulations and contract clauses required by those provisions to be made a
part of covered subcontracts and purchase orders and Supplier agrees to comply
with the provisions of 29 CFR Part 470.
7. UTILIZATION OF SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS
CONCERNS
As prescribed in 48 C.F.R., Ch. 1, 19.708(a):

  (a)  
It is the policy of the United states that small business concerns, small
business concerns owned and controlled by socially and economically
disadvantaged individuals and small business concerns owned and controlled by
women shall have the maximum practicable opportunity to participate in
performing contracts let by any Federal agency, including contracts and
sub-contracts for systems, assemblies, components, and related services for
major systems. It is further the policy of the United States that its prime
Suppliers establish procedures to ensure the timely payment amounts due pursuant
to the terms of the subcontracts with small business concerns, small business
concerns owned and controlled by socially and economically disadvantaged
individuals and small business concerns owned and controlled by women.

  (b)  
The Supplier hereby agrees to carry out this policy in the awarding of
subcontracts to the fullest extent consistent with efficient contract
performance. The Supplier further agrees to cooperate in any studies or surveys
as may be conducted by the United States Small Business Administration or the
awarding agency of the United States as may be necessary to determine the extent
of the Supplier’s compliance with this clause.

  (c)  
As used in this contract, the term small business concern shall mean a small
business as defined pursuant to section 3 of the Small Business Act and relevant
regulations promulgated pursuant thereto. The term small business concern owned
and controlled by socially and economically disadvantaged individuals shall mean
a small business concern which is at least 51 percent unconditionally owned by
one or more socially and economically disadvantaged individuals; or, in the case
of any publicly owned business, at least 51 percent of the stock of which is
unconditionally owned by one or more socially and economically disadvantaged
individuals; and (2) whose management and daily business operations are
controlled by one or more such individuals. This term also means small business
concern that is at least 51 percent unconditionally owned by an economically
disadvantaged Indian tribe or Native Hawaiian Organization, or a publicly owned
business having at least 51 percent of its stock unconditionally owned by one of
these entities which has its management and daily business controlled by members
of an economically disadvantaged Indian tribe or Native Hawaiian Organization,
and which meets the requirements of 13 CRF part 124. The Supplier shall presume
that socially and economically disadvantaged individual include Black Americans,
Hispanic Americans, Native Americans, Asian-Pacific Americans, Subcontinent
Asian Americans, and other minorities, or any other individual found to be
disadvantaged by the Administration pursuant to section 8(a) of the Small
business Act. The Supplier shall presume that socially and economically
disadvantaged entities also include Indian Tribes and Native Hawaiian
Organizations.

PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

36



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00

  (d)  
The term “small business concern owned and controlled by women” shall mean a
small business concern (i) which is at least 51 percent owned by one or more
women, or, in the case of any publicly owned business, at least 51 percent of
the stock of which is owned by one or more women, and (ii) whose management and
daily business operations are controlled by one or more women; and

  (e)  
Suppliers acting in good faith may rely on written representations by their
sub-Suppliers regarding their status as a small business concern, a small
business concern owned and controlled by socially and economically disadvantage
individuals or a small business concern owned and controlled by women.

8. SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS SUB-CONTRACTING
PLAN. The sub-Supplier will adopt a plan similar to the plan required by 48 CFR
Ch. 1 at 52.219-9.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

37



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
Exhibit 2
Security Requirements
Contractors must comply with these security requirements (“Requirements”) to
have access to Cingular’s computers, computer peripherals, computer
communications networks, computer systems/applications/software, network
elements and their support systems, and the information stored, transmitted, or
processed using these resources (“Information Resources.”) “Contractor” means a
person or business entity with a written agreement (“Agreement”) to perform
services for Cingular. “User” means any individual performing services under the
Agreement, whether as an employee, approved subcontractor, or agent of
Contractor. “Cingular Sponsor” means the Cingular management employee
responsible for the oversight of the services provided by Contractor.
These Requirements apply to Contractors and Users performing services on
Cingular premises or remotely accessing Cingular infrastructure, systems or
applications using Cingular-provisioned client-VPN and to those providing
services to Cingular that are hosted external to Cingular premises.
A. Compliance with Law and General Policy. Contractors must comply with the
“Cingular Corporate Information Security Policy” as set forth on Attachment 1.
Contractors must protect Cingular Information Resources and Cingular proprietary
or confidential data or information in accordance with the terms and conditions
of the Agreement (including any separate confidentiality agreements), and must
comply with all applicable international, federal, state, and local laws and
regulations related to use of Information Resources and protection of Cingular’s
data or information. Contractor is responsible for ensuring that all Users it
employs or contracts with comply with these Requirements. Additionally,
regarding its Users, Contractor shall:

1.  
Ensure that all Users are covered by a legally binding obligation that protects
Cingular’s proprietary and confidential information and are briefed on these
Requirements.
  2.  
Perform a criminal background check on each User prior to allowing the User to
access an Information Resource, and not allow such access if the User has been
convicted of or is currently awaiting trial for a felony offense or a
misdemeanor related to computer security, theft, fraud or violence.
  3.  
Not subcontract any part of the work under the Agreement whereby a subcontractor
will have access to Cingular’s Information Resources without written approval of
Cingular.

B. Audits. Upon at least one week’s notice from Cingular, and subject to
reasonable security requirements of Contractor, Contractor shall provide
Cingular’s designated representatives, if under a commercially reasonable
nondisclosure agreement with both Cingular and Contractor, with access to and
any assistance that it may require with respect to the Contractor’s facilities,
systems and software for the purpose of performing commercially reasonable tests
and audits to determine compliance with these Requirements, including
intellectual property audits if applicable, data privacy and security audits,
and audits or inspections of the services and related operational processes and
procedures, and access to any SAS-70 audits performed during the term of the
Agreement. If Contractor is advised that it is not in compliance with any aspect
of these Requirements, Contractor shall promptly take actions to comply with the
audit findings. If Contractor is substantially in nonconformance with the
foregoing, in addition to any remedies that Cingular may have, Contractor shall
bear the reasonable cost of a re-audit after Contractor indicates to Sponsor
that the audit findings have been remedied. Cingular may audit or inspect any
computer hardware or software used by Users in the performance of work for
Cingular, and may periodically review or monitor any use of Information
Resources by User. Any User using Cingular Information Resources in an
inappropriate manner may be subject to removal from the Cingular account, and to
any other legal remedies Cingular may have.
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

38



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
C. Privacy of Customer Information. Contractor acknowledges that information
regarding Cingular’s customers and personnel, such as their account information,
(including by way of example, name, address, telephone number, credit card
information or social security number) (“Customer Information”) are subject to
certain privacy laws and regulations, as well as the requirements of Cingular.
Such Customer Information is to be considered private, sensitive and
confidential. Accordingly, with respect to Customer Information, Contractor
agrees it shall not:
1. Use Customer Information for any purpose except as expressly authorized by
Cingular in writing;
2. Disclose Customer Information to any party except as expressly authorized by
Cingular in writing;
3. Incorporate Customer Information into any database other than in a database
maintained exclusively for the storage of Cingular’s Customer Information;
4. Sale, license or lease Customer Information to any other party;
5. Allow access to Customer Information only to those employees of Contractor
with a need to know and for use only for the purposes set forth in the
Agreement.
D. Notification of Security Breach. Contractor will immediately notify Cingular
Sponsor of any breach of these Requirements, including any breach that allows or
could allow a third party to have access to any Customer Information, including
but not limited to the following:
Social Security Number
Driver License Number
Home Address
Credit or debit card numbers
Date of birth
Visa / passport number
Bank account numbers
Mother’s maiden name
Application PIN or password
Tax identification number
Credit information
Cingular Account Information
E. VISA Cardholder Information Security Program (CISP)
If applicable, Contractor shall adhere to all Payment Card Industry (PCI) Data
Security Standard Requirements (VISA), as may be modified, for storing,
processing, and transmitting credit card or debit cardholder information on
behalf of Cingular Wireless. Security requirements apply to all “system
components” which is defined as any network component or server, or application
included or connected to the Cingular Customer Cardholder data environment.
Network components include, but are not limited to firewalls, switches, routers,
wireless access points, network appliances, or other appliances. Servers
include, but not limited to, web database, authentication, and DNS mail proxy.
Applications include all purchased and custom applications including internal
and external web applications.

 

39



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
In the event that Contractor causes harm due to negligence or compromises a
Cingular Wireless customer’s cardholder information, it shall be liable for all
penalties, or expenses incurred as a result of such a compromise.
For detailed information regarding the Visa Cardholder information Security
Program, see the following web page:
http://usa.visa.com/business/accepting_visa/ops_risk_management/cisp.html?ep=v_sym_cisp
To view the Payment Card Industry (PCI) Data Security Program requirements,
navigate to “PCI Data Security Standard” and open the PDF.
F. Return or Destruction of Data. At the termination or expiration of the
Agreement or when there is no longer a business need or data retention
requirement, or at the request of Cingular, and in accordance with all laws,
Contractor will either return, or purge and destroy at Cingular’s direction, all
Cingular data, including Customer Information from Contractor’s and User’s own
information resources, according to Cingular standards, and will notify Cingular
when this has been accomplished.
G. Changes. These Requirements are subject to change and revision by Cingular
from time to time. Cingular is responsible for advising Contractor of any
changes. Contractor is responsible for complying with the revised Requirements.
If Contractor is unable to comply with the Requirements as revised, it may seek
a waiver within a reasonable time following the notification of change.
H. Waiver and Effect. By accepting these Requirements, Contractor agrees to
comply fully with all the Requirements. If Contractor wishes to provide Cingular
with services that are not in full compliance with the Requirements, it shall
request and negotiate with the Cingular Sponsor a written waiver.
I. Remedies. Failure of Contractor to comply with the Requirements may result in
Cingular’s terminating the Agreement and exercising any other legal rights it
may have.
J. Conflicts/Non-Integration. These Requirements are intended to supplement and
not replace any written agreements that the Contractor may enter into with
Cingular. In the event of a conflict between these Requirements and a signed
written agreement between the parties, the signed written agreement shall
control. In the event there is a conflict between these Requirements and any
oral agreement between the parties, these Requirements shall control.

 

40



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
Exhibit 3
Cingular Corporate Information Security Policy
Compliance by Business Partners, Vendors, Contractors
It is the policy of Cingular Wireless to take active steps to ascertain any
identified or suspected risks to the electronic information and services of the
company through the use of, providing external access to, outsourcing to or
employment of Suppliers. Acceptance of this exhibit provided an explicit
assertion of compliance with each of the individual provisions as enumerated
within this exhibit.
Security Compliance Requirements
Wireless Network Access

     
WNA.1.
  [*]
WNA.2.
  [*]
WNA.3.
  [*]
WNA.4.
  [*]
WNA.5.
  [*]
WNA.6.
  [*]
WNA.7.
  [*]

Virus Detection and Management

     
VDM.1.
  [*]
VDM.2.
  [*]
VDM.3.
  [*]

User Identity (Requirements)

     
UIR.1.
  [*]
UIR.2.
  [*]
UIR.3.
  [*]
UIR.4.
  [*]
UIR.5.
  [*]
UIR.6.
  [*]
UIR.7.
  [*]
UIR.8.
  [*]
UIR.9.
  [*]

Strong Authentication (Requirements)

     
SAR.1.
  [*]
SAR.2.
  [*]

Remote Network Access

     
RNA.1
  [*]

 

41



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
Passwords

     
PWR.1
  [*]
PWR.2
  [*]
PWR.3
  [*]:
 
  •     [*]
 
  •     [*]
 
  •     [*]
PWR.4
  [*]:
 
  •     [*],
 
  •     [*],
 
  •     [*],
 
  •     [*],
 
  •     [*],
 
  •     [*],
 
  •     [*].
PWR.5
  [*]
PWR.6
  [*]
PWR.7
  [*]
PWR.8
  [*]
PWR.9
  [*]
PWR.10
  [*]
PWR.11
  [*]
PWR.12
  [*]
PWR.13
  [*]
PWR.14
  [*]
PWR.15
  [*]
PWR.16
  [*]

Encryption

     
ENR.1
  [*]
ENR.2
  [*]
ENR.3
  [*]
ENR.4
  [*]
ENR.5
  [*]
ENR.6
  [*]
ENR.7
  [*]
ENR.8
  [*]
ENR.9
  [*]

System Access Policy: Authentication, Authorization, Revocation

     
SYR.1
  [*]
SYR.2
  [*]
SYR.3
  [*]
SYR.4
  [*]
SYR.5
  [*]
SYR.6
  [*]
SYR.7
  [*]
SYR.8
  [*]
SYR.9
  [*]

 

42



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00

     
SYR.10
  [*]
SYR.11
  [*]

Security Change Management

     
SYR.12
  [*]
SYR.13
  [*]:
 
  •     [*]
 
  •     [*]
 
  •     [*]
 
  •     [*]
 
  •     [*]
 
  •     [*]
 
  •     [*]
 
  •     [*]
 
  •     [*]
 
  •     [*]

 

43



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
Exhibit 4
Monthly Scorecard Format
(Sample Data)
[Table*]
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

44



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
Exhibit 5
Management Procedures for Change in Scope

10  
Cingular shall have the right to make changes in the scope of the work and
Specification to be performed under this Order as set forth in this Exhibit A.
All changes shall be authorized in writing by Cingular Contact through a Project
Change Notice.
  11  
Supplier shall not make any changes in the scope of the work or Specification to
be performed under this Order which have not been authorized in writing by the
Cingular Contact.
  12  
If Supplier receives instructions, directions or requests to make any change or
changes that will result in a change in the scope of the work to be performed
under this Order from anyone other than the Cingular Contact, Supplier shall
promptly notify the Cingular Contact and provide a description of the proposed
change, or changes, the length of the delay, if any, that will result from the
change or changes and the increased cost, if any, that will result from such
change or changes.
  13  
If Supplier receives instructions, directions, or requests from Cingular Contact
to make any change or changes that will result in a change in the scope of the
work to be performed under this Order, Supplier shall reasonably promptly
provide Cingular Contact with the length of the delay, if any, that will result
from the change or changes and the increased cost, if any, that will result from
such change or changes. Supplier shall not proceed to implement any such change
without the written agreement of Cingular Contact and Supplier. To the extent
the development work is delayed as a result of Supplier having no written
authority to proceed with a change or changes to the development project,
Supplier shall not be responsible therefore. Any such changes that are made by
Supplier without written approval of Cingular Contact, other than at the urging
or other affirmative act by the Cingular Contact, shall not excuse any delay in
a delivery date or form the basis for any claim or rationale to increase
Supplier’s pricing.
  14  
Any delays indirectly or directly affecting the dates in the Deliverables Matrix
that are approved in writing by the Cingular Contact shall be excused, and any
increase in the cost must be approved in writing by the Cingular Contact and
shall be added to the Supplier’s price.
  15  
Notwithstanding any other provision herein, Supplier shall not be obligated to
make any change to this Order that would cause Supplier to violate any law, rule
or regulation; would cause Supplier to violate any contractual obligation of
Supplier; or for which the timing and price related to such change cannot be
agreed upon by the parties.

PROJECT CHANGE NOTICE NEXT PAGE
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

45



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
[Exhibit 5 continued]
PROJECT CHANGE NOTICE
DATE:
CLIENT:
PROJECT:
 
DESCRIPTION OF CHANGE:
ALL SUPPORTING MATERIALS ATTACHED? YES o NO o
DATE:
 
DATE:
IMPLEMENTATION PLAN? YES o    NO o
 
COST OF CHANGE (if any):      $
DATE: APPROVALS
 

              Supplier Telemarketing Corporation   Cingular Wireless, LLC
 
           
By:
      By:    
 
           

             
Printed Name:
    Printed Name:  
 
           

             
Title:
      Title:    
 
           

             
Date:
      Date:    
 
           

Proprietary Information
The information contained herein is not for use or disclosure outside CINGULAR,
supplier, their affiliated and subsidiary
companies, and their third party representatives, except under written
agreement.

 

46



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
Exhibit 6
ACD Report Data
From Vendor

         
Column A
Switch/Site Level Data
  Column B
Split Level Data   Column C
Agent Level Data
 
       
Timestamp
CDN Number
CDN Name
Call Answered
Calls Abandoned
Calls Ans Aft Thres
Tot Answered Delay
  Timestamp
ACD Number
ACD Name
Calls Answered
Calls Abandoned
DN Calls In
DN Calls Out
Num Ans After Thres
Total Answer Delay
ACD Talk Time
Not Ready Time
Incoming DN Time
Outgoing DN Time
Wait Time
Hold Time
Busy Time
DN Calls Transferred
ACD Calls Xfered
Total Login Time
Num Short Calls
  Timestamp
Agent ID
Agent Name
ACD-DN Number
ACD-DN Name
Calls Answered
Acd Calls XFered
In DN Calls
Out DN Calls
DN Calls XFered
Short Calls
Total ACD Talk Time
Total Not Ready Time
Total In DN Time
Total Out DN Time
Total Wait Time
Total Hold Time
Total Login Time

Proprietary Information
The information contained herein is not for use or disclosure outside CINGULAR,
supplier, their affiliated and subsidiary
companies, and their third party representatives, except under written
agreement.

 

47



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
Exhibit 7(a)
PRIME SUPPLIER
MBE/WBE/DVBE PARTICIPATION PLAN
PRIME SUPPLIER NAME ______________________
ADDRESS: ______________________
TELEPHONE NUMBER: ______________________
DESCRIBE GOODS OR SERVICES BEING PROVIDED UNDER THIS AGREEMENT:
 
 
DESCRIBE YOUR M/WBE-DVBE OR SUPPLIER DIVERSITY PROGRAM AND THE PERSONNEL
DEDICATED TO THAT PROGRAM:
 
 
THE FOLLOWING, TOGETHER WITH ANY ATTACHMENTS IS SUBMITTED AS AN MBE/WBE/DVBE
PARTICIPATION PLAN.

1.  
GOALS

  A.  
WHAT ARE YOUR MBE/WBE/DVBE PARTICIPATION GOALS?

  •  
MINORITY BUSINESS ENTERPRISES (MBEs)
______________________%
    •  
WOMEN BUSINESS ENTERPRISES (WBEs)
______________________%
    •  
DISABLED VETERANS BUSINESS
______________________%
ENTERPRISES (DVBEs)

  B.  
WHAT IS THE ESTIMATED ANNUAL VALUE OF THIS CONTRACT WITH CINGULAR WIRELESS?
______________________
    C.  
WHAT ARE THE DOLLAR AMOUNTS OF YOUR PROJECTED MBE/WBE/DVBE PURCHASES?

  •  
MINORITY BUSINESS ENTERPRISES (MBEs) ______________________
    •  
WOMEN BUSINESS ENTERPRISES (WBEs) ______________________
    •  
DISABLED VETERANS BUSINESS ______________________
ENTERPRISES (DVBEs)

Proprietary Information
The information contained herein is not for use or disclosure outside CINGULAR,
supplier, their affiliated and subsidiary
companies, and their third party representatives, except under written
agreement.

 

48



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
*SEE MBE/WBE/DVBE CANCELLATION CLAUSE IN AGREEMENT FOR DEFINITIONS OF MBE, WBE,
AND DVBE*

2.  
LIST THE PRINCIPAL GOODS AND/OR SERVICES TO BE SUBCONTRACTED TO MBE/WBE/DVBEs OR
DELIVERED THROUGH MBE/WBE/DVBE VALUE ADDED RESELLERS.

 
 
DETAILED PLAN FOR USE OF M/WBEs-DVBEs AS SUBCONTRACTORS, DISTRIBUTORS, VALUE
ADDED RESELLERS
For every product and service you intend to use, provide the following
information:
(Attach additional sheets if necessary)

                      Classification   Products/Services         Company name  
(MBE/WBE/DVBE)   to be provided   $ Value   Date to Begin                      
             

3.  
SELLER AGREES THAT IT WILL MAINTAIN ALL NECESSARY DOCUMENTS AND RECORDS TO
SUPPORT ITS EFFORTS TO ACHIEVE ITS MBE/WBE/DVBE PARTICIPATION GOAL (S). SELLER
ALSO ACKNOWLEDGES THE FACT THAT IT IS RESPONSIBLE FOR IDENTIFYING, SOLICITING
AND QUALIFYING MBE/WBE/DVBE SUBCONTRACTORS, DISTRIBUTORS AND VALUE ADDED
RESELLERS.

4.  
THE FOLLOWING INDIVIDUAL, ACTING IN THE CAPACITY OF MBE/WBE/DVBE COORDINATOR FOR
SELLER, WILL:

  •  
ADMINISTER THE MBE/WBE/DVBE PARTICIPATION PLAN,
    •  
SUBMIT SUMMARY REPORTS, AND
    •  
COOPERATE IN ANY STUDIES OR SURVEYS AS MAY BE REQUIRED IN ORDER TO DETERMINE THE
EXTENT OF COMPLIANCE BY THE SELLER WITH THE PARTICIPATION PLAN.

NAME: (PRINTED)  
 

 

TITLE:  
 

 

TELEPHONE NUMBER:  
 

 

AUTHORIZED SIGNATURE:  
 

 

DATE:  
 

 

Proprietary Information
The information contained herein is not for use or disclosure outside CINGULAR,
supplier, their affiliated and
subsidiary companies, and their third party representatives, except under
written agreement.

 

49



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
Exhibit 7(b)
[Report Form*]
PRIVATE/PROPRIETARY/LOCK
Contains private and/or proprietary information. May not be used or disclosed
outside Cingular or Supplier except pursuant to a written Agreement.

 

50



--------------------------------------------------------------------------------



 



Agreement Number: GAMSA-STAR081106-00
VALUE ADDED RESELLER* RESULTS
*Supplier who purchases products/services from an original equipment
manufacturer or other prime supplier for resale and provides enhancements or
added value
To the basic product. (Attach additional sheets if necessary)

             
6.
      [*] :   [*] :
 
           
Name:
                 
Address:
                 
City, State, Zip:
                 
Telephone:
                 
Goods or Services:
                 
 
      [*] :   [*] :
Name:
           
 
           
Address:
                 
City,State Zip:
                 
Telephone:
                 
Goods or Services:
                 

Proprietary Information
The information contained herein is not for use or disclosure outside CINGULAR,
supplier, their affiliated and subsidiary
companies, and their third party representatives, except under written
agreement.

 

51